                Case 16-20516-AJC         Doc 336     Filed 06/03/19     Page 1 of 60




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

In re:

PROVIDENCE FINANCIAL                                   Case No. 16-20516-AJC
INVESTMENTS, INC.,                                     Chapter 7
PROVIDENCE FIXED INCOME FUND,                          Case No. 16-20517-AJC
LLC,                                                   (Jointly Administered under Case
         Debtors.                                      No. 16-201516-AJC)
                                                /

         TRUSTEE'S MOTION (1) TO APPROVE SETTLEMENT AGREEMENT AND
          RELEASE WITH CADWALADER WICKERSHAM & TAFT LLP, GRANT
         THORNTON LLP, AND GREENE ESPEL PLLP; (2) FOR ENTRY OF A BAR
           ORDER; AND (3) TO APPROVE PAYMENT OF CONTINGENCY FEE

          Plaintiff Maria Yip, the Chapter 7 Trustee for the bankruptcy estate of Providence Financial

Investments, Inc. (“Providence Financial”) and Providence Fixed Income Fund, LLC (“Providence

Fund”) (collectively, the "Providence Debtors"), as the Trustee and the Plaintiff in Adv. Pro. No.

18-1289-AJC filed against Cadwalader Wickersham & Taft LLP (“Cadwalader”), Grant Thornton

LLP (“Grant Thornton”) and Greene Espel PLLP (“Greene Espel”) (collectively, the

“Defendants”), by and through undersigned counsel, pursuant to Federal Rule of Bankruptcy

Procedure 9019, Local Rule 9019-1, and 11 U.S.C. §105 of the Bankruptcy Code, files this motion

(the "Motion") seeking entry of an order (1) approving the Trustee's Settlement Agreement and

Release with Cadwalader, Grant Thornton and Greene Espel, in the aforementioned adversary

proceeding, (2) approving the entry of a Bar Order, and (3) approving payment of a contingency

fee to Berger Singerman LLP. In support of this Motion, the Trustee respectfully represents as

follows:
             Case 16-20516-AJC         Doc 336      Filed 06/03/19    Page 2 of 60




                                    Jurisdiction and Venue

               This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

               Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

               The statutory predicates for the relief sought herein are Sections 105(a), 363(b),

and 506 of the Bankruptcy Code, Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Local Rule 9019-1.

                             Procedural and Factual Background

               Providence Financial filed a voluntary petition for relief under Chapter 7 of Title

11 of the United States Code (the "Bankruptcy Code") on July 28, 2016.

               On the same date, Providence Fund filed a voluntary petition for relief under

Chapter 7 of Title 11 of the Bankruptcy Code.

               The Trustee believes that the Providence Debtors were used as part of a global

Ponzi scheme that raised over $64 million in the United States and defrauded investors. According

to the Trustee, Antonio Buzaneli, Jose Ordoñez, Julio Rivera, and other co-conspirators utilized

the Providence Debtors, along with entities located in the United States and abroad, to perpetrate

the fraudulent scheme. The Providence Debtors offered and sold promissory notes to investors

throughout the United States.

               On January 13, 2016, the U.S. Securities and Exchange Commission (“SEC”)

served the Debtors with a subpoena requesting various financial, accounting and tax records, as

well as documentation regarding investor promissory notes (the “SEC Subpoena”). Cadwalader

and Greene Espel were retained by Buzaneli on behalf of Providence Financial in order to assist

in responding to the SEC Subpoena. Grant Thornton was subsequently retained by Cadwalader


                                                2
              Case 16-20516-AJC         Doc 336       Filed 06/03/19   Page 3 of 60




and Greene Espel, with approval from Buzaneli on behalf of Providence Financial, to assist with

the response to the SEC subpoena.

               On August 21, 2018, the Trustee filed an Amended Adversary Complaint [ECF No.

7 in Adv. Pro. No. 18-1289-AJC], asserting claims against all of the Defendants, including an

aiding and abetting fraud claim, a turnover claim pursuant to 11 U.S.C. § 524, an action for

equitable accounting, and (as to Greene Espel) a claim for avoidance and recovery of actual and/or

constructive transfers under the Bankruptcy Code and Florida Statutes (the “Adversary

Proceeding”). The Defendants filed separate motions to dismiss the Amended Complaint and for

other relief, to which the Trustee filed responses and the Defendants filed replies, and the Court

took the motions under advisement after oral argument at hearings.

                Cadwalader filed a motion to compel arbitration of the claims asserted by the

Trustee in the Amended Complaint against Cadwalader, which the Bankruptcy Court granted in

part and denied in part, and Cadwalader appealed the Bankruptcy Court’s order to the District

Court for the Southern District of Florida, 18-cv-24253-UU (the “District Court Appeal”). The

District Court Appeal has been fully briefed and Cadwalader and the Trustee await a decision by

the District Court.

               The compromises with the Defendants were extensively negotiated between

counsel for the Trustee and the respective counsel for Cadwalader, Grant Thornton and Greene

Espel at a mediation conducted by mediator Harry R. Schafer, Esq. on May 7, 2019. Attached

hereto as Exhibit “A” is a copy of the Settlement Agreement and Release setting forth the terms

agreed to by the parties, subject to this Court’s approval.




                                                  3
             Case 16-20516-AJC        Doc 336      Filed 06/03/19    Page 4 of 60




                      The Proposed Settlement Agreement and Release

              The Settlement Agreement and Release, a copy of which is attached, provides for

monetary payments from Cadwalader, Grant Thornton and Greene Espel to the Trustee, a full,

mutual release between the Trustee and each Defendant, and a Bar Order in favor of Cadwalader,

Grant Thornton and Greene Espel

              Paragraph 4 of the Settlement Agreement and Release obligates Cadwalader, Grant

Thornton and Greene Espel to make Settlement Payments in the collective amount of $849,243.39,

subject to the other provisions in the Agreement. The Settlement Payments provisions are

summarized as follows:

   •   Cadwalader, Grant Thornton and Greene Espel shall each pay the following sums to the
       Trustee, by wire transfer to the Berger Singerman LLP Trust Account, within fifteen (15)
       days after an Order granting this Motion becomes final and non-appealable (“Settlement
       Approval Order”): (a) Cadwalader shall pay $225,000.00; (b) Grant Thornton shall pay
       $225,000.00; and (c) Greene Espel shall pay or cause to be paid $225,000.00 (collectively,
       the “Payments”).

   •   Greene Espel filed a proof of claim in the amount of $107,481.61 in the Debtors’ main
       bankruptcy case and is holding trust monies in the amount of $256,725.00 in its Trust
       Account (the “Trust Monies”). After the Settlement Approval Order becomes final and
       non-appealable, Greene Espel’s proof of claim and the Trust Monies shall be treated as
       follows: (a) Greene Espel’s proof of claim for attorney’s fees owed shall be deemed as an
       allowed secured claim in the amount of $82,481.61, notwithstanding that it was filed as an
       unsecured claim (the “Allowed Claim”); (b) Greene Espel shall be authorized and directed
       to pay itself $82,481.61 from the Trust Monies in full and final settlement of the Allowed
       Claim; and (c) Greene Espel shall deliver to the Trustee the remaining Trust Monies in the
       amount of $174,243.39 (the “Remaining Trust Monies,” which, together with the
       Payments, shall comprise the “Settlement Payments”). The Trustee shall hold the
       Remaining Trust Monies in escrow in the Berger Singerman Trust Account until entry of
       an Order by the Bankruptcy Court determining the ownership of the Remaining Trust
       Monies by the Debtors or a competing claimant, if any, after a hearing and upon adequate
       notice.

              As a pre-condition for providing the above consideration, the Settlement Approval

Order must contain a bar order in favor of Cadwalader, Grant Thornton and Greene Espel in the

form attached to this Motion (the “Bar Order”). As stated therein, the Bar Order bars and enjoins

                                               4
              Case 16-20516-AJC         Doc 336      Filed 06/03/19   Page 5 of 60




all claims that could have been or have been brought by any creditor or other party in interest

against any of Cadwalader, Grant Thornton and Greene Espel, to the broadest and fullest extent

permitted by law. The parties agree to cooperate with the Trustee as necessary to obtain the

Settlement Approval Order, inclusive of the Bar Order. If the Court denies the Bar Order, the

Settlement Agreement and Release shall be deemed null and void, no settlement payments will be

made, and the parties shall be returned to the status quo ante.

               Upon receipt of the Payments referenced in Paragraph 4.1(a) and 4.1(b) of the

Settlement Agreement and Release from Cadwalader and Grant Thornton, the Trustee shall file a

Notice of Dismissal With Prejudice of Cadwalader and Grant Thornton from the Adversary

Proceeding within two business days (“First Dismissal Notice”).

               Upon the Trustee’s filing of the First Dismissal Notice, Cadwalader shall file a

Notice of Dismissal with Prejudice of the District Court Appeal within two business days.

               Upon Trustee’s receipt of the Payment and Remaining Trust Monies referenced in

Paragraphs 4.1(c) and 4.2 of the Settlement Agreement and Release from Greene Espel, the Trustee

shall file a Notice of Dismissal With Prejudice of the Adversary Proceeding against Greene Espel

within two business days (“Second Dismissal Notice”).

               The Court shall retain jurisdiction to enforce the Settlement Agreement and

Release.

                                      Relief Requested

               The Trustee seeks entry of an order pursuant to Federal Rule of Bankruptcy

Procedure 9019 and 11 U.S.C. §105(a) (1) approving the Trustee's proposed compromise with the

Defendants as described above and in the Settlement Agreement and Release attached to this




                                                 5
               Case 16-20516-AJC          Doc 336       Filed 06/03/19      Page 6 of 60




Motion, (2) approving the entry of a Bar Order in favor of the Defendants, and (3) approving

Berger Singerman LLP’s contingency fee.

                                Legal Basis and Authority for Relief

I.        The Settlement Agreement and Release Should be Approved

                Fed. R. Bankr. P. 9019(a) provides, in relevant part, that: “[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.”

Settlements and compromises are a normal part of the bankruptcy process. Protective Comm. for

Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157

(1969) (quoting Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106 (1939)).

                To approve a compromise and settlement under Fed. R. Bankr. P. 9019(a), a

bankruptcy court should find that the compromise and settlement is fair and equitable, reasonable

and in the best interests of the debtor’s estate. See, e.g., TMT Trailer Ferry, 390 U.S. at 424; Air

Line Pilots Ass., Int’l v. America National Bank and Trustee Co. of Chicago (In re Ionosphere

Clubs, Inc.), 156 B.R. 413, 426 (S.D.N.Y. 1993), aff’d, 17 F. 3d 600 (2d Cir. 1994).

                Approval of a settlement in a bankruptcy proceeding is within the sound discretion

of the Court, and will not be disturbed or modified on appeal unless approval or disapproval is an

abuse of discretion. In re Arrow Air, Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla. 1988). The test is

whether the proposed settlement “falls below the lowest point in the range of reasonableness.” Id.

at 891.

                The Court must consider the following factors in determining whether to approve

the Settlement Agreement and Release: (i) the probability of success in the litigation; (ii) the

difficulties, if any, to be encountered in the matter of collection; (iii) the complexity of the litigation

involved and the expense, inconvenience and delay necessarily attending it; and (iv) the paramount


                                                    6
              Case 16-20516-AJC         Doc 336       Filed 06/03/19    Page 7 of 60




interest of the creditors and proper deference to their reasonable views in the premises. In re

Justice Oaks, II, Ltd., 898 F.2d 1544, 1549 (11th Cir.), cert. denied, 498 U.S. 959 (1990)

(establishing the legal standard for approval of settlements).

               Based on the above legal principles, the Trustee asserts that the Settlement

Agreement and Release falls well above the lowest point of the range of reasonableness and, thus,

should be approved. Although the Trustee believes that the claims pled in the Amended Complaint

are meritorious, the probability of success cannot be gauged with certainty at this stage of the

Adversary Proceeding and material risk exists. Recognizing the uncertainty of litigation, and that

a trial of the Adversary Proceeding will take time, with substantial attorney’s fees and costs to be

incurred in connection with discovery, motion practice and trial preparation, the parties agreed to

mediate. While there would not be collection difficulties encountered by the Trustee if she were

successful in the Adversary Proceeding against the Defendants, the Trustee, in her business

judgment, has determined that the compromise reached with the Defendants presents a fair and

reasonable settlement of the claims raised in the Adversary Proceeding and approval of the

Settlement Agreement and Release is in the paramount interest of creditors.

II.    The Bar Order Should be Approved

               This Court has the inherent power under the Bankruptcy Code, including section

105(a), to issue any order necessary or appropriate to carry out the provisions of Title 11, including

bar orders. In re: Munford, 97 F.3d 449, 455 (11th Cir. 1996)(“Munford”). The entry of bar orders

in bankruptcy cases is warranted because (i) public policy strongly favors settlements; (ii) the cost

of litigation can be burdensome on a bankruptcy estate, and (iii) “'bar orders play an integral role

in facilitating settlements.'” In re: Munford, 97 F.3d at 455 (citations omitted).




                                                  7
              Case 16-20516-AJC          Doc 336      Filed 06/03/19     Page 8 of 60




                This Court has the broad power to approve settlement agreements and enter bar

orders as part of those settlement agreements, where bar orders are critical to a settlement of an

adversary proceeding. Munford, 97 F.3d at 455. In this regard, the Eleventh Circuit Court of

Appeals has stated:

         Complex litigation…can occupy a court’s docket for years on end, depleting the
         resources of the parties and the taxpayers while rendering meaningful relief
         increasingly elusive. Accordingly, the Federal Rules of Civil Procedure
         authorize district courts to facilitate settlements of all types of litigation…[B]ar
         orders play an integral role in facilitating settlement. Defendants buy little peace
         through settlement unless they are assured that they will be protected against
         codefendants’ efforts to shift their losses through cross-claims for indemnity,
         contribution, and other causes related to the underlying litigation….In short,
         settlement bar orders allow settling parties to put a limit on the risks of
         settlement.

In re: U.S. Oil & Gas Litigation, 967 F.2d 489, 493-494 (11th Cir. 1992).

        26.     When determining whether to enter a bar order, the Court must make a reasoned

determination that the bar order is fair and equitable. Munford, 97 F.3d at 455. Here, the Trustee

submits that the entry of the Bar Order is fair, equitable, reasonable and in the best interest of the

estates, in light of the facts and circumstances of this case, the substance of the claims and defenses

thereto, the status of the law and the significant risks inherent in continuing to litigate the

Adversary Proceeding.

        27.     The entry of the Bar Order, the language of which was negotiated at arms-length

and in good faith by the parties, is set forth in the Settlement Agreement and Release, and in the

proposed Settlement Approval Order attached hereto as Exhibit “B.” The Bar Order is an essential

and critical element of the Settlement Agreement and Release. Without the Bar Order, the

Settlement Agreement and Release is null and void and the parties are returned to their respective

litigation positions.


                                                  8
              Case 16-20516-AJC         Doc 336       Filed 06/03/19   Page 9 of 60




       28.     As the Bar Order is integral to the settlement and the language of the Bar Order is

reasonable, the Court should approve entry of the Bar Order. Entry of the Bar Order is fair and

equitable to all constituents of these bankruptcy estates.

III.   Berger Singerman LLP’s Contingency Fee Should Be Approved

       29.     Pursuant to the Order Granting Application For Approval of Employment of Berger

Singerman LLP, as Special Litigation Counsel to Maria M. Yip, Chapter 7 Trustee dated

September 23, 2016 [ECF No. 65] (“Retention Order”), this Court authorized Berger Singerman

LLP to receive a 35% contingency fee in connection with litigating the Adversary Proceeding and

a 40% contingency fee if an appeal arising out of the Adversary Proceeding was pending. See ¶5(a)

of the Retention Order. Additionally, the Retention Order authorized the Trustee to advance or

promptly reimburse Berger Singerman LLP for all reasonable and necessary costs incurred by

Berger Singerman LLP in connection with prosecuting the Adversary Proceeding. See ¶5(a) of the

Retention Order. The attorney’s fees and costs incurred by Berger Singerman LLP are to be

promptly paid out of the settlement proceeds received from the Defendants in connection with

settlement of the Adversary Proceeding. See ¶5(c) of the Retention Order.

       30.     In light of the pending District Court Appeal, the Trustee requests that Berger

Singerman LLP’s 40% contingency fee be approved and that she be authorized and directed to pay

Berger Singerman LLP $270,000.00 (40% of $675,000 ($849,243.39 - $174,243.39) = $270,000),

plus any reasonable and necessary costs incurred by Berger Singerman LLP, in connection with

litigating the Adversary Proceeding.      Berger Singerman LLP reserves the right to seek an

additional 40% contingency fee in connection with recovery of the Remaining Trust Monies upon

entry of a court order determining the ownership of the Remaining Trust Monies as contemplated

by Paragraph 4.2 of the Settlement Agreement and Release.


                                                  9
             Case 16-20516-AJC         Doc 336       Filed 06/03/19     Page 10 of 60




       WHEREFORE, for the foregoing reasons, the Trustee respectfully requests entry of an

order (1) approving the Settlement Agreement and Release attached hereto as Exhibit “A,” (2)

approving the Settlement Approval Order, inclusive of the Bar Order, attached hereto as Exhibit

“B,” (3) approving and directing the payment of Berger Singerman LLP’s contingency fee; and

(4) granting such other relief as the Court deems just and proper.

Dated: June 3, 2019                           Respectfully submitted,

                                              BERGER SINGERMAN LLP
                                              Special Litigation Counsel for Maria Yip, as Trustee
                                              1450 Brickell Avenue, Suite 1900
                                              Miami, Florida 33131-3453
                                              Telephone: (305) 755-9500
                                              Facsimile: (305) 714-4340

                                              By: /s/ James D. Gassenheimer
                                                      James D. Gassenheimer
                                                      Florida Bar No. 959987
                                                      Robin J. Rubens
                                                      Florida Bar No. 959413


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 3, 2019 a true and correct copy of the foregoing Motion

and exhibits thereto were served electronically through the Court’s CM/ECF system upon all

parties registered to receive electronic notice in this case as reflected on the attached Electronic

Mail Notice List and via U.S. Regular Mail upon all parties on the attached creditor matrices and

Additional Service List.

                                              /s/ James D. Gassenheimer
                                                  James D. Gassenheimer




                                                10
Case 16-20516-AJC   Doc 336   Filed 06/03/19   Page 11 of 60




                      EXHIBIT A
Case 16-20516-AJC   Doc 336   Filed 06/03/19   Page 12 of 60
Case 16-20516-AJC   Doc 336   Filed 06/03/19   Page 13 of 60
Case 16-20516-AJC   Doc 336   Filed 06/03/19   Page 14 of 60
Case 16-20516-AJC   Doc 336   Filed 06/03/19   Page 15 of 60
Case 16-20516-AJC   Doc 336   Filed 06/03/19   Page 16 of 60
Case 16-20516-AJC   Doc 336   Filed 06/03/19   Page 17 of 60
Case 16-20516-AJC   Doc 336   Filed 06/03/19   Page 18 of 60
Case 16-20516-AJC   Doc 336   Filed 06/03/19   Page 19 of 60
Case 16-20516-AJC   Doc 336   Filed 06/03/19   Page 20 of 60
Case 16-20516-AJC   Doc 336   Filed 06/03/19   Page 21 of 60
Case 16-20516-AJC   Doc 336   Filed 06/03/19   Page 22 of 60




                      EXHIBIT B
              Case 16-20516-AJC       Doc 336     Filed 06/03/19     Page 23 of 60




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov

In re:

PROVIDENCE FINANCIAL                                  Case No. 16-20516-AJC
INVESTMENTS, INC.,                                    Chapter 7
PROVIDENCE FIXED INCOME FUND,                         Case No. 16-20517-AJC
LLC,                                                  (Jointly Administered under Case
         Debtors.                                     No. 16-201516-AJC)
                                            /

  ORDER GRANTING TRUSTEE'S MOTION (1) TO APPROVE SETTLEMENT
AGREEMENT AND RELEASE WITH CADWALADER WICKERSHAM & TAFT LLP,
GRANT THORNTON LLP, AND GREENE ESPEL PLLP; (2) FOR ENTRY OF A BAR
     ORDER; AND (3) TO APPROVE PAYMENT OF CONTINGENCY FEE

         THIS MATTER came before the Court at a duly noticed hearing on

         , 2019 upon the Trustee's Motion (1) to Approve Settlement Agreement and Release With

Cadwalader Wickersham & Taft LLP (“Cadwalader”), Grant Thornton LLP, (“Grant

Thornton”) and Greene Espel PLLP (“Greene Espel”) (collectively, the “Defendants”), (2) for

Entry of a Bar Order; and (3) to Approve Payment of Contingency Fee [ECF No.             ] (the


                                                -1-
             Case 16-20516-AJC         Doc 336     Filed 06/03/19     Page 24 of 60




"Motion"). The Court has reviewed and considered the Motion, any other submissions to the

Court and provided an opportunity to be heard to all persons requesting to be heard. The Court

hereby finds that good cause exists to grant the relief requested in the Motion, and

       ORDERS AND ADJUDGES as follows:

       1.      The Motion is GRANTED

       2.      The Settlement Agreement and Release attached to the Motion as Exhibit “A” is

APPROVED and incorporated herein in its entirety.

       3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334, and

authority to enter this Order pursuant to 11 U.S.C. §105(a).

       4.      Cadwalader, Grant Thornton and Greene Espel shall each pay the following sums

to the Trustee, by wire transfer to the Berger Singerman LLP Trust Account, within fifteen (15)

days after this Order granting the Motion to approve the Settlement Agreement and Release

(“Settlement Approval Order”) becomes final and non-appealable: (a) Cadwalader shall pay

$225,000.00; (b) Grant Thornton shall pay $225,000.00; and (c) Greene Espel shall pay or cause

to be paid $225,000.00 (collectively, the “Payments”)..

       5.      Greene Espel filed a proof of claim [No. 299-1] in the amount of $107,481.61 in

the Debtors’ main bankruptcy case and is holding trust monies in the amount of $256,725.00 in

its Trust Account (the “Trust Monies”). Upon this Order becoming final and non-appealable,

Greene Espel’s proof of claim and the Trust Monies shall be treated as follows: (a) Greene

Espel’s proof of claim for attorney’s fees owed shall be deemed as an allowed secured claim in

these bankruptcy cases in the amount of $82,481.61, notwithstanding that it was filed as an

unsecured claim (the “Allowed Claim”); (b) Greene Espel is authorized and directed to pay itself

$82,481.61 from the Trust Monies in full and final settlement of the Allowed Claim; and (c)


                                               -2-
             Case 16-20516-AJC         Doc 336     Filed 06/03/19     Page 25 of 60




Greene Espel shall deliver to the Trustee the remaining Trust Monies in the amount of

$174,243.39 (the “Remaining Trust Monies,” which, together with the Payments, shall comprise

the “Settlement Payments”). The Trustee shall hold the Remaining Trust Monies in escrow in the

Berger Singerman Trust Account, until the entry of an Order by the Bankruptcy Court

determining the ownership of the Remaining Trust Monies by the Debtors or any competing

claimant, if any, including but not limited to Providence Global, Ltd. and any party or entity

acting on its behalf [see e.g., Main Bankruptcy Case ECF Nos. 167 & 179], after a hearing upon

adequate notice.

       6.      Upon receipt of the Payments referenced in Paragraph 4(a) and 4(b) above from

Cadwalader and Grant Thornton, the Trustee shall file a Notice of Dismissal With Prejudice of

Cadwalader and Grant Thornton from the Adversary Proceeding within two business days (“First

Dismissal Notice”).

       7.      Upon the Trustee’s filing of the First Dismissal Notice, Cadwalader shall file a

Notice of Dismissal with Prejudice of the appeal pending in the District Court for the Southern

District of Florida, 18-cv-24253-UU within two business days (“Appeal Dismissal Notice”).

       8.      Upon Trustee’s receipt of the Payment and Remaining Trust Monies referenced in

Paragraphs 4(c) and 5(c) above from Greene Espel, the Trustee shall file a Notice of Dismissal

With Prejudice of the Adversary Proceeding against Greene Espel within two business days

(“Second Dismissal Notice”).

       9.      The Court finds that the Settlement Agreement and Release attached to the

Motion satisfies the factors enumerated in In re Justice Oaks, II, Ltd., 898 F.2d 1544, 1549 (11th

Cir.), cert. denied, 498 U.S. 959 (1990) and that, therefore, the Trustee's exercise of her business

judgment in entering into the Settlement Agreement and Release is prudent.


                                               -3-
             Case 16-20516-AJC           Doc 336   Filed 06/03/19     Page 26 of 60




       10.     The form and means of the notice of the Bar Order and the Motion are determined

to have been the best notice practicable under the circumstances and to be good and sufficient

notice to all persons whose interests would or could be affected by this Order.

       11.     The Court finds that entry of this Order is appropriate in order to achieve the

finality and repose that is contemplated as a term of the proposed settlement and that good cause

therefore exists for the entry of this Order, and that this Order is fair and equitable. See In re:

U.S. Oil & Gas Litigation, 967 F.2d 489, 495-496 (11th Cir. 1992) and In re Munford, Inc., 97

F.3d 449, 454-455 (11th Cir. 1996). This Order shall be interpreted as broadly as possible so as to

effectuate the purposes stated herein.

       12.     Definitions: The following definitions apply to the provisions of this Order

barring certain claims as set forth in paragraph 13 below:

               a.      The term “Adversary Claims” shall mean any and all direct, indirect

                       and/or derivative claims, whether known or unknown, contingent or non-

                       contingent, liquidated or unliquidated, and whether alleged (or could be,

                       or could have been, alleged) as arising under the Bankruptcy Code,

                       applicable non-bankruptcy law, or any other theory of recovery or law

                       whatsoever, that: (i) were alleged in the Adversary Proceeding (defined

                       below); (ii) relate to or arise from, in any manner whatsoever, to the facts,

                       transactions, and/or occurrences alleged in the Adversary Proceeding; (iii)

                       could have been brought in the Adversary Proceeding; or (iv)

                       subsequently are alleged or otherwise brought or could have been alleged

                       or brought, whether by the Trustee or otherwise, in any adversary

                       proceeding, in arbitration, or other action seeking any type of recovery


                                               -4-
Case 16-20516-AJC      Doc 336     Filed 06/03/19     Page 27 of 60




       against Cadwalader, Grant Thornton or Greene Espel for the benefit of any

       trustee, creditor or other party in interest in the Debtors’ bankruptcy cases

       relating in any manner whatsoever, to the facts, transactions, and/or

       occurrences alleged in the Adversary Proceeding.

 b.    The term “Adversary Proceeding” shall mean the proceeding pending in

       the Bankruptcy Court for the Southern District of Florida, commenced by

       the Trustee against the Defendants and styled Yip v. Grant Thornton, et

       al., Adversary Case No. 18-1289-AJC.

 c.    The term “Barred Claims” shall mean any and all direct, indirect and/or

       derivative Claims (as defined below), whether known or unknown, and

       whether arising under federal, state, or local statute, law, regulations,

       international law, civil law, or common law, by any or all Releasors (as

       defined below) that: (i) constitute Adversary Claims, (ii) were threatened

       by the Trustee; (iii) are in any way related to, or based directly or

       indirectly upon, facts, events, transactions or scenarios related to, alleged

       in, could have been alleged in, encompassed by, or otherwise referred to at

       any time in the Adversary Claims; or (iv) are in any way related to the

       Debtors.

 d.    The term “Claims” shall be defined as set forth in Section 101(5) of the

       Bankruptcy Code and shall additionally include any obligations, causes of

       action, demands of any type that a person or entity may presently have,

       may have or have had in the past, upon or by reason of any matter, cause

       or thing whatsoever, including without limitation any and all obligations,


                               -5-
Case 16-20516-AJC       Doc 336      Filed 06/03/19      Page 28 of 60




       claims, causes of actions and demands of any kind whatsoever, at law or

       in equity, indirect, derivative, or direct, known or unknown, discovered or

       undiscovered, and whether alleged (or could be alleged) as arising under

       the Bankruptcy Code, applicable non-bankruptcy law, or any other theory

       of recovery whatsoever. Without limiting the generality of the foregoing,

       when the term “Claims” is used with respect to any claims relating to, or

       that were asserted or that could be asserted against Cadwalader, Grant

       Thornton or Greene Espel, it shall include, without limitation: (i) any and

       all claims against Cadwalader, Grant Thornton or Greene Espel in any

       way related to, or based directly or indirectly upon facts, events,

       transactions or scenarios related to, alleged in, could have been alleged in,

       encompassed by, or otherwise referred to at any time in the Adversary

       Proceeding or in the Debtors’ main bankruptcy cases; and (ii) any and all

       claims against Cadwalader, Grant Thornton or Greene Espel arising under

       federal, state, or local statute, law, regulations, international law, civil law,

       or common law.

 e.    The terms “Cadwalader,” “Grant Thornton” and “Greene Espel,”

       when used in the Settlement Agreement and Release and in the Bar Order

       provision below, include all of their current and former agents, officers,

       principals, employees, partners, members, affiliates, assigns, parents,

       attorneys, predecessors, shareholders, subsidiaries, representatives and/or

       successors.




                                 -6-
             Case 16-20516-AJC        Doc 336        Filed 06/03/19   Page 29 of 60




               f.     The term “Releasors” shall mean the Trustee, the Debtors, all past and

                      present creditors and interest holders of the Debtors, parties in interest in

                      the Debtors’ bankruptcy cases, and all of the Debtors’ current and former

                      agents, officers, principals, employees, partners, members, affiliates,

                      assigns,   parents,   attorneys,    predecessors,   affiliates,   shareholders,

                      subsidiaries, representatives and/or successors.

       13.     Bar Order: Releasors are permanently barred and enjoined from commencing,

prosecuting, or asserting either directly, indirectly or in any other capacity, against any of

Cadwalader, Grant Thornton and Greene Espel, any and all Barred Claims; provided however,

that (a) this Bar Order does not release or enjoin any of the Releasors from commencing,

prosecuting, or asserting any Claims to interpret or enforce the terms of the Settlement

Agreement and Release or this Order; (b) this Bar Order does not release or enjoin any of the

Releasors from commencing, prosecuting, or asserting any Claims against any party other than

Cadwalader, Grant Thornton and Greene Espel; (c) this Bar Order does not release or enjoin any

of the Releasors from commencing, prosecuting, or asserting any Claims against Cadwalader,

Grant Thornton and Greene Espel other than the Barred Claims; and (d) nothing in this Bar

Order shall (i) enjoin, impair or delay the Securities and Exchange Commission (“SEC”) from

commencing or continuing any Claims, causes of action, proceedings or investigations against

any person or entity or (ii) release or discharge any person or entity from any Claims, rights,

powers or interests held or assertible by the SEC.

       14.     Berger Singerman LLP’s 40% contingency fee in the amount of $270,000.00 is

approved. The Trustee is authorized and directed to make payment of said contingency fee to

Berger Singerman LLP, promptly upon receipt of the Payments referenced in Paragraph 4 above.


                                               -7-
             Case 16-20516-AJC        Doc 336        Filed 06/03/19   Page 30 of 60




The Trustee is also authorized and directed to pay Berger Singerman LLP for the reasonable and

necessary costs Berger Singerman LLP incurred in connection with the Adversary Proceeding.

Berger Singerman LLP reserves the right to seek, and the Court retains jurisdiction to determine,

an additional 40% contingency fee in connection with recovery of the Remaining Trust Monies.

       15.    The Trustee is authorized to take any and all action necessary to consummate the

Settlement Agreement and Release.

       16.    The Court retains jurisdiction to enforce the provisions of this Order.

                                            #    #    #

Submitted by:
James. D. Gassenheimer
BERGER SINGERMAN LLP
Special Litigation Counsel for Maria Yip, as Trustee
1450 Brickell Avenue, Suite 1900
Miami, Florida 33131-3453
Telephone: (305) 755-9500
Facsimile: (305) 714-4340
E-mail: jgassenheimer@bergersingerman.com

(Attorney Gassenheimer is directed to mail a conformed copy of this order immediately upon
receipt to all parties of interest.)




                                                -8-
                Case 16-20516-AJC      Doc 336      Filed 06/03/19     Page 31 of 60




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •       Joaquin J Alemany joaquin.alemany@hklaw.com, jose.casal@hklaw.com
    •       Javier Banos-Machado jbanos@msn.com, lawservicespa@gmail.com
    •       Paul J. Battista pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-
            law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com
    •       Eyal Berger eyal.berger@akerman.com, jeanette.martinez@akerman.com
    •       Jose A Casal jose.casal@hklaw.com
    •       Luis R Casas luis.casasmeyer@akerman.com, janet.salinas@akerman.com
    •       Richard J Cole rcole3@gmail.com, rc3@colecolelaw.com
    •       Robert W Davis robert.davis@hklaw.com, migdalia.petrovich@hklaw.com
    •       Ashley J Dillman Bruce adbruce@bergersingerman.com,
            efile@bergersingerman.com;cphillips@bergersingerman.com;efile@ecf.inforuptcy.com
    •       Carol Ellis caroldellis@gmail.com, elliscr82444@notify.bestcase.com
    •       Ray Garcia rgarcia@raygarcialaw.com, sandra@raygarcialaw.com
    •       James D Gassenheimer jgassenheimer@bergersingerman.com,
            efile@bergersingerman.com;efile@ecf.inforuptcy.com
    •       Solomon B Genet sgenet@melandrussin.com,
            ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;sgenet@ecf.courtdrive.com;ltann
            enbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
    •       Charles P Gilmore cpg@go-law.com
    •       Ronald S Kaniuk ron@kaniuklawoffice.com, drabrams620@gmail.com
    •       Timothy S Kingcade scanner@miamibankruptcy.com,
            kingcadeserve@bellsouth.net;r46540@notify.bestcase.com
    •       Harris J. Koroglu hkoroglu@shutts.com,
            fsantelices@shutts.com;bvelapoldi@shutts.com
    •       Catherine Douglas Kretzschmar catherine.kretzschmar@akerman.com,
            jeanette.martinez@akerman.com
    •       Joan M Levit joan.levit@akerman.com, charlene.cerda@akerman.com
    •       Mark A Levy mark.levy@brinkleymorgan.com,
            sandra.gonzalez@brinkleymorgan.com;brinkleymorganecf@gmail.com
    •       Laudy Luna ll@lgplaw.com, de@lgplaw.com
    •       Laudy Luna ll@reyeslunalaw.com
    •       Isaac M Marcushamer isaac@markmigdal.com, eservice@markmigdal.com
    •       David B Marks brett.marks@akerman.com, charlene.cerda@akerman.com
    •       James B Miller bkcmiami@gmail.com
    •       Patrick D O'Neill - Cheyney pdo@go-law.com, yalfonseca@go-law.com
    •       Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
    •       Omar Ortega oortega@dortaandortega.com,
            dgomez@dortaandortega.com;rdorta@dortaandortega.com;ereyes@dortaandortega.com;r
            rodriguez@dortaandortega.com;nruesca@dortaandortega.com;vhassan@dortaandortega.c
            om
    •       Jordan L Rappaport office@rorlawfirm.com, 1678370420@filings.docketbird.com


9127529-1
                Case 16-20516-AJC      Doc 336   Filed 06/03/19   Page 32 of 60




    •       Jessica B Reyes admin@reyeslunalaw.com,
            jbr@reyeslunalaw.com;r65565@notify.bestcase.com
    •       Rex E Russo rexlawyer@prodigy.net
    •       Michael J Schlesinger mjs@mjsjd.com,
            legalassistant@mjsjd.com;afinesilver@mjsjd.com
    •       Susan R Sherrill-Beard sherrill-beards@sec.gov, atlreorg@sec.gov
    •       David H Smith hsmith@robbinsrussell.com,
            jlee@robbinsrussell.com,abarnes@robbinsrussell.com
    •       Andrea M Stewart amstewartlaw@gmail.com
    •       Chad T Van Horn Chad@cvhlawgroup.com,
            Chad@ecf.inforuptcy.com,g2320@notify.cincompass.com,notices@nextchapterbk.com,c
            hapter7@cvhlawgroup.com,chapter13@cvhlawgroup.com,chapter11@cvhlawgroup.com
    •       Bryan T West bryan.west@akerman.com,
            mary.mclees@akerman.com;nancy.perez@akerman.com;Kelly.connolly@akerman.com
    •       Maria Yip trustee@yipcpa.com, mmy@trustesolutions.net




9127529-1
                                  Case 16-20516-AJC     Doc 336           Filed 06/03/19   Page 33 of 60
Label Matrix for local noticing                Abio Financial Group, Inc.                      Providence Financial Investments, Inc.
113C-1                                         11551 Forest Central Dr                         6303 Blue Lagoon Dr. #435
Case 16-20516-AJC                              Suite 101                                       Miami, FL 33126-6002
Southern District of Florida                   Dallas, TX 75243-3913
Miami
Fri May 31 11:55:12 EDT 2019
Santos Rodriguez Matos                         U.S. Securities and Exchange Commission         Amelia Edmee Vazquez-Rodrigo
POB 947                                        Atlanta Regional Office                         P.O. Box 9477
Ciales, PR 00638-0947                          950 East Paces Ferry Road NE                    Caguas, PR 00726-9477
                                               Suite 900
                                               Atlanta, GA 30326-1382

Amelia Rodriguez Concepcion                    Ammukutty Samuel                                Ammukutty Samuel
P.O. Box 9477                                  29445420 Orleans Lane #8                        5420 Orleans Lane #8
Caguas, PR 00726-9477                          Minneapolis, MN 55442                           Minneapolis, MN 55442-1985



Ana Girald-Heredia                             Ana I. Valentin                                 Andrea M. Stewart
No. 13 Calle Principal                         Mansiones de Santa Barbara                      500 South Federal Highway #3986
Guaynabo, PR 969                               Azabache Street B31                             Hallandale, FL 33008-6167
                                               Guarabo, PR 00778-5106


Andrea Stewart                                 Andrew Gay                                      Angel A. Acevedo Tacoronte
500 South Federal Highway #3986                901 E Camino Real 3A                            PO Box 362365
Hallandale, FL 33008-6167                      Boca Raton, FL 33432-6372                       Sna Juan, PR 00936-2365



Angel Fret                                     Angel R. Fret                                   Anissa Veronica Hernandez Rive
PO Box 465                                     PO BOX 465                                      PO Box 547
Dorado, PR 00646-0465                          DORADO PR 00646                                 Gurabo, PR 00778-0547
                                               DORADO, PR, PA 00646-0465


Antonio Beda-Antonaci                          Aramis Vera Lopez                               Arturo Zamudio
Ext. Alturas de San Patricio                   PO Box 599                                      608 Dundee Avenue
Nogal Street #22                               Lares, PR 00669-0599                            Elgin, IL 60120-3821
Guaynabo, PR 00968


Barbara A. Victorio                            Barbara V. Bond                                 Benito Quiles
15218 50th Avenue SE                           1401 5th Avenue W.                              PMB 126
Everett, WA 98208-8997                         Apt 104                                         390 Suite 1, Carr 853
                                               Seattle, WA 98119-3265                          Carolina, PR 00987-8799


Bernabe Martinez del Toro                      Betty Boop Retirement Plan                      Bobbie Jo Bailey
Urb. Mansiones de Sierra Taina                 Urb. El Rosario                                 3219 Lakehurst Dr
Calle 3, #2                                    E-26 Calle Oscar Collazo                        Mesquite TX 75181-4284
Bayamon, PR 956                                vega Baja, PR 00693-5710


Break Unit, LLC                                Break Unit, LLC                                 Brian J Cullen
1850 SW 164th Avenue                           c/o Cabanas Law Firm                            212 Cross Creek Ln
Hollywood, FL 33027                            18503 Pines Blvd., Ste. 301                     Lindenhurst IL 60046-7954
                                               Pembroke Pines, FL 33029-1406
                              Case 16-20516-AJC     Doc 336           Filed 06/03/19   Page 34 of 60
Burgin Family Living Trust                 CARLOS J ESTRADA-GUTIERREZ                      CGM Holdings
10404 165th Place NE                       1 AVE PALMA REAL                                1111 Kane Concourse
Redmond, WA 98052-2763                     APT 414                                         Miami Beach, FL 33154-2029
                                           GUAYNABO PR 00969-7203


Carlos Delgado Reyes                       Carlos M Otero Rivera                           Carlos M. Otero Rivera
PO Box 723                                 Carrt 146 KM 27.4                               P.O. Box 185
Manti, PR 00674-0723                       Ciales PR 00638                                 Ciales, PR 00638-0185



Carlos Nunez                               Carlos O. Romero Ramos                          Carmen E. Allende
1551 Bird Road                             PO Box 21                                       74 Calle Santa Cruz
Miami, FL 33146-1058                       Angeles, PR 00611-0021                          Apt. 14-A
                                                                                           Bayamon PR 00961-7070


Casaundra A. Bruner                        Celeste Cardoza                                 Cheryl C. Shawlee
77 Brianne Circle                          8633Rafael Hernandez #19                        23715 105th PL W
Windsor, CA 95492-8639                     Ensenada, PR 647                                Edmonds WA 98020-5501



Christine Mobley                           Cindy Tucker                                    Claire Christenson
1714 243rd Place SE                        14818 215th Ave SE                              5925 Forest Blvd. Trail
Bothell, WA 98021-8879                     Monroe, WA 98272-7704                           Wyoming, MN 55092-8435



Constance Jean Floreno                     Craig Stewart                                   Craig and Leslie Cutler
409 Playground Road                        612 SW Normandy Road                            12302 249th Drive SE
High Point, NC 27263-2649                  Seattle, WA 98166-3910                          Monroe, WA 98272-7289



Cynthia A. Colon                           DBD Retirement Plan                             Daniel & Irene Hopkins
177 De Diego Ave                           Calle Torreon AB-12                             7001 Seaview Ave NW 160-51
Urb. San Francisco                         Venus Garden                                    Seattle WA 98117-6006
Rio Piedras PR 00927-6310                  San Juan, PR 00926-4703


Daniel Hopkins                             David and Cindy Tucker                          Debbie A Jungquist
7001 Seaview Ave NW #160-51                14818 215th Avenue SE                           18243 60th Ave NE
Seattle, WA 98117-6006                     Monroe, WA 98272-7704                           Kenmore WA 98028-8743



Debra Jungquist                            Denis P. Madrigal de las Casas                  Dennis Milton
449218243 60th Avenue NE                   PO Box 697                                      694 E. 133rd Street
Kenmore, WA 98028                          Barranquitas, PR 00794-0697                     Bronx, NY 10454-3406



Diana Spychalski                           Diana Vazquez Cruz                              Diane Stewart
7650 McCallum Blvd #707                    PO Box 1796                                     612 SW Normandy Road
Dallas TX 75252-6387                       Corozol, PR 00783-1796                          Seattle, WA 98166-3910
                                 Case 16-20516-AJC     Doc 336           Filed 06/03/19   Page 35 of 60
Diann Bagley                                  ENID G MORALES OTERO                            EPR - Tutty Retirement Plan
116 Post Lane                                 ESTANCIAS DE CERRO GORDO PLAZA STEPHANIE        Calle Montebello #30 X-15
Chehalis, WA 98532-8452                       VEGA ALTA, PR 00692                             Urb. Villa del Monte
                                                                                              Toa Alta, PR 00953-3539


EPR Tutty Retirement Plan, FBO                ERIZEL TORRES TORRES                            Eddy and Susan Nicholson
Montebello street Urb, Villa del Monte        PO. BOX 879                                     1206 E. Casino Road
Toa Alta, FL 00953-3539                       NARANJITO, PR 00719-0879                        Everett, WA 98203-6539



Edward J. Navas - Perez                       Edward J. Navas Perez                           Edwin Melendez Sanchez
PO Box 989                                    PO Box 989                                      Urb Bayamon Hills
Manati, Puerto Rico 00674-0989                Manati, PR 00674-0989                           A-9 Calle 3 674
                                                                                              Byamon, PR 00956-6833


Edwin Perez Rivera                            Efrain A Marcantoni Exclusa                     Efrain A. Marcantoni Exclusa
Calle Montebello #30                          #12 Ignacio Fernandez                           Calle Ignacio Fernandez #13
Urb. Villa del Monte                          Ciales PR 00638-3242                            Ciales, PR 00638-3345
Toa Alta, PR 00953-3539


Efrain Arroyo-Robles                          Efrain Rivera-Nunez                             Eileen Rosa
2409 Hatton Chase Lane                        P.O. Box 1940                                   500 Calle G
Kissimmee, FL 34746-3592                      Yabucoa, PR 00767-1940                          Buzon 152
                                                                                              Aguadolla, PR 603


Eleanor L. Burgin                             Elizabeth Figueroa Fontanez                     Elizabeth M. Cullen
10404 165th Place NE                          Urb. Eduardo J. Saldana                         5774 Greencraig Drive
Redmond, WA 98052-2763                        Calle Isla Verde J-16                           Houston, TX 77035-5504
                                              Carolina, PR 00983-1824


Ellen Lamb                                    Ellen Lamb                                      Elsa M. Roman Jimenez
21917 Old Poplar War                          5819 45th Avenue NE                             PO Box 1689
Lynnwood, WA 98036-8135                       Seattle, WA 98105-2105                          Corozal, PR 00783-1689



Enid G. Morales Otero                         Enrique J. Ortega Cintron                       Erin Sindberg Porter
Urb. Estancias de Cerro                       RR-12 Box 10055                                 Greene Espel PLLP
Gordo Calle Stephanie #5                      Bayamon, PR 00956-9643                          222 S. Ninth St.
Vega Alta, PR 692                                                                             Ste. 2200
                                                                                              Minneapolis, MN 55402-3362

Ernest Wilfred                                Esperanza Saurin                                Estate of Jo Ellen Flowe
24000 NE 112th LN                             23A Midland St                                  3302 McGinnis Ferry Road, Suite 100
Redmond, WA 98053-5779                        Apt 2                                           Suwanee, GA 30024-7133
                                              Boston, MA 02125-3335


Evelyn Roman Cuevas                           FJR Distributor Retirement Plan1968             FREDIE G MONTANEZ
Jardines de la Fuente                         Calle FC-23 Bairoa Golden Gate                  CALLE 7-M-6 VILLA LINARES
#6 Calle California                           Caguas, PR 727                                  VEGA ALTA P.R 00692
Toa Alta, PR 00953-3624
                                  Case 16-20516-AJC     Doc 336           Filed 06/03/19   Page 36 of 60
Fabricio Gomez                                 Far III Retirement Plan                         Felipe Pacheco Pacheco and N
11561 SW 64th Street C                         Cond. Torre Cibeles II                          HC-4 Box 6484
Miami, FL 33173-4752                           Apt. 621                                        Corozal, PR 00783-9667
                                               San Juan, PR 918


Felix Nunez                                    Fernando L. Roman Cuevas                        Fernando L. Velazquez-Arroyo
2053 Ave. Pedro Albizu Campos                  Urb. Montecasino                                PO Box 8788
Suite 2, PMB 202                               301 Calle Almacigo                              Caguas, PR 00726-8788
Aguadilla, PR 00603-5950                       Toa Alta, PR 00953-3712


Fernando Pinero                                Fideicomiso Fam. Gandara Sou                    Fideicomiso Familia Sadhana
Humacao Med. Plaza, 53 Av. Ft                  51 King’s Court                                 177 De Diego Ave
Ste 204                                        Apt. #9-B                                       Urb. San Francisco
Humacao, PR 791                                San Juan, PR 911                                Rio Piedras, PR 00927-6310


Francisco J. Reyes Vale Retirem1e9n6t9         Francisco Montanez Figueroa                     Fredie G. Montanez Barrientos
Urb. Paseo Los Robles                          PO Box 1235                                     Calle 7 M-6
1704 Calle Jose A. Bonilla                     Corozal, PR 00783-1235                          Urb. Villa Linares
Mayaguez, PR 00682-7915                                                                        Vega Alta, PR 00692-6613


G and M Global Irrevocable Trust               Gayle Flickinger                                George Cullen
10749 Cory Lake Drive                          420 S. 50th Street                              2375 Mont Claire Drive
Tampa, FL 33647-2725                           Unit B                                          Unit 201
                                               Renton, WA 98055-8332                           Naples, FL 34109-4325


Godwin Aldarondo Girald Miriam1                Grace E. Lambert                                Grace Lambert
Calle Vela, Suite 701                          1141 Williamson Road                            141 Williamson Rd
Esquire Building                               Sequim, WA 98382                                SEQUIM, WA 98382-3095
San Juan, PR 918


Graciano Lopez-Ortiz                           Greene Espel PLLP                               Gretchen Oldberg
P.O. Box 1030                                  222 S. Ninth St.                                81138 Camino Lampazos
Corozal, PR 00783-1030                         Ste. 2200                                       Indio, CA 92203-4415
                                               Minneapolis, MN 55402-3362


Hector M. Ortega-Figueroa                      Hector R. Toro-Denis                            Hector Santos Rivera
Urb. Quintas de Dorado                         PO Box 1436                                     PO Box 372346
D 5 Calle Ortegon                              Las Piedras, PR 00771-1436                      Cayey, PR 00737-2346
Dorado, PR 00646-4708


Hector Torres                                  Hernan Sotomayor                                Integrated Performance Optimiz
Urb. El Retiro                                 Sirena Q-1                                      79405 Highway 111
7 Loma del Viento                              Dorado del mar                                  Suite 9-132
Humacaco, PR 00791-3763                        Dorado, PR 00646-2156                           La Quinta, CA 92253-8300


Irene Hopkins                                  Irene Hopkins                                   Isaura Molina Lopez
2442 NW Market Street #417                     7001 Seaview Ave NW 160-51                      Calle Azules del Mar E24
Seattle, WA 98107-4137                         Seattle WA 98117-6006                           Dorado del Mar
                                                                                               Dorado, PR 00646-2133
                                 Case 16-20516-AJC     Doc 336          Filed 06/03/19   Page 37 of 60
JPM Investment Corp.                          James C Wagner & Roberta Wagner                James C. Wagner
3451 NE 1st Ave.                              510 Lee Dr Apt 105                             2711 148th Street SW
Miami, FL 33137-3989                          Coroapolis PA 15108-1222                       Lynnwood, WA 98087-5803



James Franz                                   Jeffory M Churchfield                          Jeffrey Thomas Sheehan
20716 13th Avenue S.                          6706-210th Ct N                                12614 239th Place NE
Seattle, WA 98198-3531                        Forest Lake MN 55025-8147                      Redmond, WA 98053-6283



Jeffrey Thomas Sheehan                        Jeffrey Todd Sheehan                           Jeffrey Watts
4425 Lakeview Dr                              559 Midwood Court                              8331 Sands Point Blvd
Bellingham WA 98229                           Bellingham, WA 98229-7102                      Unit C-109
                                                                                             Tamarac FL 33321-8547


Jeffrey and Linda Gaura                       JoAnn G. Letinich                              Joan Lambert
5101 Sugar and Wine Road                      141 North Noble Rd.                            16794 Santanella Street
Monroe, NC 28110-1052                         Edmonds, WA 98020                              San Diego, CA 92127-3307



Joanne Langendorfer                           John M Grendahl                                Jorge Billoch
9313 234 St SW                                206 95th Ave SE                                Urb. Sabanera Cascada #38
Edmonds WA 98020-5033                         Lakes Stevens WA 98258-3920                    Cidra, PR 739



Jorge L. Morales Soto and Edel                Jorge Luis Vega Padro                          Jose A. Carrero Rigual
Urb. Valle de Aramana                         273 Calle Uruguay                              Jardines de Casablanca
C/1 Calle Pomarrosas                          Apt. 12-F                                      #6 California Street
Corozal, PR 783                               San Juan, PR 00917-2213                        Toa Alta, PR 00953-3624


Jose Beltran-Rivera                           Jose E. Aguirre                                Jose E. Rivera Santini
HC-05     Box9950                             330 Beaver Crossing                            HC-01 Box 6601
Corozol, PR 00783-9509                        Oswego, IL 60543-8652                          Aibonto, PR 00705-9519



Jose F Rovira Diaz Retirement Plan            Jose Garcia Medrano                            Jose I Pabon
PMB 392 POB 4952                              5750 Collins Avenue                            Sector Pabon #42 Calle Pedro Pabon
Caguas PR 00726-4952                          Apt. 9-A                                       Morovis PR 00687-8509
                                              Miami Beach, FL 33140-2333


Jose I Pabon-Melendez                         Jose Mari Adad                                 Jose Medina-Fontanez
42 Calle Pedro Pabon                          8824 NE 124th Street                           Condominio Parque 228 #110
Morovis PR 00687-8509                         Kirkland, WA 98034-2682                        Calle Doctor Veve, Apt. 311
                                                                                             Bayamon, PR 961


Jose Pabon Melendez                           Jose Rovira Retirement Plan                    Josefina Savinon
Sector Pabon #42, Calle Pedro                 HCDA San Jose Cautiva                          P.O. Box 361922
Babrroion Franquez                            Calle Antilla #104                             San Jose, PR 00936-1922
Morovis, PR 687                               Caguas, PR 00727-3132
                                  Case 16-20516-AJC     Doc 336           Filed 06/03/19   Page 38 of 60
Josefina Savinon Lovelace                      Joseph Langan                                   Joycelin Ogle-Ellis
#22 Nigal St A Haras                           855 50th St. N.W.                               1580 SW 164th Avenue
San Patricia Guayna                            Danvers, MN 56231-1081                          Hollywood, FL 33027-5144
PR 00968


Juan E. Ortega Cintron                         Juan M. Zuniga                                  Juan P. Navedo Ortiz Retiremen1t
RR 12 Box 10055                                1101 Austin Avenue                              Calle 15 H22
Bayamon, PR 00956-9643                         Aurora, IL 60505-2025                           Urb. Villa Linares
                                                                                               Vega Alta, PR 00692-6627


Juana Aguirre                                  Judy K Fremouw                                  Julian C. Olsen
330 Beaver Crossing                            18204 SE Green Valley Road                      550 Fir Place
Oswego, IL 60543-8652                          Auburn, WA 98092-2680                           Edmonds, WA 98020-4647



Julian C. Tena                                 Julian C. Tena                                  Julian J. Deakin
703 Weyrauch Street                            703 Weyrauch Street                             19 Beckins Cliff Drive
West Chicago, IL 60185-3321                    West ChicagoIL 60185-3321                       SpringTX 77379-3699



Julian Tena and Maria C. Avila                 Julio Rivera                                    Kenneth and Linda Stapleton R
703 Weyrauch Street                            26 St. L-2 Forest Hills                         PO Box 46068
West ChicagoIL 60185-3321                      Guaynabo Puerto Rico 959                        SeattleWA 98146-0068



Key Computers, Corp.                           Kristin M. Bennett                              Liberty Trust Company, Ltd., Custodian FBO J
104 Crandon Blvd                               11416 NE 128th StreetUnit 65                    c/o Cabanas Law Firm
Suite 403                                      KirklandWA98034                                 18503 Pines Blvd., Ste. 301
Key Biscayne, FL 33149-1542                                                                    Pembroke Pines, FL 33029-1406


Lisa Martinez                                  Luis Gonzalez-Velez                             Lula Simon
POB 6782                                       HC-04 Buzon 45675                               126 Renwick Court
Caguas PR 00726-6782                           San SebastianPR685                              Raleigh NC 27615-2978



Lynn A. Chiupka                                Marcos Acevedo-Sevillano                        Marcos R. Acevedo-Sevillano
40551 Corte Los Pajaros                        PR-02 Box 4043                                  HC-04 Buzon 45675
Indio      CA 92203-7447                       Toa Alta PR 00953                               San Sebastian PR 00685-7464



Margaret M. Willingham                         Maria Torres-Padilla                            Maria de los A. Lugo
2711 Brown Station Road                        P.O. Box 96                                     PO Box 10525
Columbia             MO 65202-2210             Hatillo PR 00659-0096                           Ponce Puerto Rico 00732-0525



Maritza Vives Ortiz                            Marta Petrlikova de Paez                        Maxwell Ortiz Vega
905 Calle Higuero                              c/o Rene Paez                                   Calle 30FS Terrazas del Toa III
Urbanizacion Hacienda Borinquen                3630 Whitehall Dr Apt 205                       Toa Alta PR 00953-4811
Caguas, Puerto Rico 00725-7558                 West Palm Beach FL 33401-1077
                               Case 16-20516-AJC     Doc 336           Filed 06/03/19      Page 39 of 60
Milton Aldarondo-Alfaro                     Milton Delgado-Mejias Retirem                      NISSETH URRIBARRI
273 Uruguay StreetApt. 12-F                 Cond. Park Terrace                                 5730 NW 77TH TERRACE
San JuanPuerto Rico917                      1501 Ave Ashford, Apt 10A                          PARKLAND, FL 33067-1103
                                            San Juan PR 00911-1137


Nelson Lamb                                 Noriko Freeman                                     Office of the US Trustee
5819 45th Avenue NE                         695 Woodland Dr                                    51 S.W. 1st Ave.
Seattle, WA 98105-2105                      Shoreview MN 55126-2064                            Suite 1204
                                                                                               Miami, FL 33130-1614


Ovie E. Torres and Isabel M. Rodriguez      Pablo D Soto Soto                                  Pablo D Soto-Soto & Vilma Madera Prado
Alturas del Parque, 200 Blvg. Media Luna    Picaflor St                                        POB 762083
Apt. #1108                                  Quintas de Cabo Rojo                               San Antonio TX 78245-7083
Carolina, PR 00987                          Cabo Rojo P.R. 00623


Peter Klinge Jr.                            Philip Austin, Teresa Blackburn, Cherie Mill       Pitney Bowes Global Financial Services LLC
POB 2227                                    3302 McGinnis Ferry Road, Suite 100                27 Waterview Drive
Salt Lake City UT 84110-2227                Suwanee, GA 30024-7133                             Shelton, CT 06484-4301



Randolph Dale Totel                         Randolph Totel                                     Reinaldo Correa Bernier
1662 Columbia Falls Stage                   577 Certain Lane                                   PO Box 809
Columbia FallsMT59912                       Glasgow KY 42141-7742                              Saint Just Station
                                                                                               Saint Just, P.R. 00978-0809


Richard D Keel                              Robert G Watson & Beth A Watson                    Rosalinda Garcia
8904 Cross Oak Ranch Blvd                   1403 47th St SE                                    POB 6782
Cross Roads TX 76227-3880                   Everett WA 98203-2920                              Caguas PR 00726-6782



Rosemary Cox                                Sandra Elizabeth Sheehan                           Sandra L. Chiupka
325 N Greenway Dr                           4425 Lakeway Dr                                    81640 Avenida de Musica
Quinlan TX 75474-8901                       Bellingham WA 98229-5119                           Indio, CA 92203-7791



Sanjiv Matta                                Scott James Sheehan                                Scott LaChute
105 W Sweetwater Creek Dr                   3604 Britton Rd                                    c/o Kingcade & Garcia PA
Longwood FL 32779-3450                      Bellingham WA 98226-7854                           1370 Coral Way
                                                                                               Miami, FL 33145-2960


Steven Lambert                              Theodore Diven                                     Thomas S. Kenney
141 Williamson Rd                           1234 W South Jordan Pkwy #D-8                      3302 McGinnis Ferry Road, Suite 100
Sequim, WA 98382-3095                       South Jordon UT 84095-4640                         Suwanee, GA 30024-7133



U.S Securities and Exchange Commission      Urb Bairoa Golden Gate II Calle F C-23             VICTOR OCASIO MARRERO AND CARMEN
Chicago Regional Office                     Street F C-23 Bairoa Golden Gate II                PO. BOX 843
175 West Jackson St., Suite 900             Caguas Puerto Rico 00727                           Corozal, PR 00783-0843
Chicago, IL 60604-2815                      Cagyas Puerto Rico, DC 00727
Attn: Benjamin J. Hanauer, Esq.
                                 Case 16-20516-AJC     Doc 336          Filed 06/03/19   Page 40 of 60
Vilma Madera Prado                            Vilma Madera Prado                             Violetta Lvov
POB 762083                                    Picaflor St                                    4866 San Jose Dr.
San Antonio TX 78245-7083                     Quintas de Cabo Rojo                           Sarasota, FL 34235-4420
                                              Cabo Rojo P.R. 00623


Virgen Baez Hernandez                         Viviana Hernandez Rodriguez                    Yamaralee Collazo
PMB 163 POB 4956                              PO Box 989                                     POB 1600 Suite 311
Caguas PR 00726-4956                          Manati, Puerto Rico 00674-0989                 Cidra PR 00739-1600



Yamaralee Collazo                             Christine E Mobley                             Debbie Evans
Villa del Rey, 6 ta. Seccion                  1714 243rd Place SE                            1038 Rio Grande Way
Calle Baviera Q30                             Bothell, WA 98021-8879                         Weatherford, TX 76087-1288
CaguasPR725


Irene Hopkins                                 James B Miller Esq                             James D Gassenheimer
7001 Seaview Avenue NW #106-51                19 W Flagler St #416                           1450 Brickell Avenue #1900
Seattle, WA 98117-6006                        Miami, FL 33130-4419                           Miami, FL 33131-3453



James and JoAnn Raby                          Jason A Welt                                   Jeffrey Watts
2121 Wilkesboro Hwy                           2200 N Commerce Pkwy #200                      8331 Sands Point Blvd
Statesville, NC 28625-8175                    Weston, FL 33326-3258                          Tamarac, FL 33321-3849



Joan Elizabeth Lambert                        John Abio                                      John M Grendahl
16794 Santanella Street                       11551 Forest Central Dr                        206 95th St Ave SE
San Diego, CA 92127-3307                      Suite 101                                      Lake Stevens, WA 98258-3920
                                              Dallas, TX 75243-3913


Joyce Ogle-Ellis                              Julie Firestone                                Julie H Firestone
1580 SW 164th Ave                             2200 IDS Center                                Briggs and Morgan, PA
Pembroke Pines, FL 33027-5144                 80 S Eight Street                              2200 IDS Center
                                              Mimmeapolis, MN 55402-2100                     80 South 8 Street
                                                                                             Minneapolis, MN 55402-2100

LeeAnn Douglass Hovey                         Lisa Orfield                                   Maria Yip
3752 Ashford Dr                               1038 Rio Grande Way                            2 S. Biscayne Blvd #2690
Bedford, TX 76021-3005                        Weatherford, TX 76087-1288                     Miami, FL 33131-1815



Naomi Harlow                                  Pablo D Soto Soto                              Philip Bell
765 E 11th St #136                            POB 762083                                     609 Metarie Road, #124
Rushville, IN 46173-1372                      San Antonio, TX 78245-7083                     Metarie, LA 70005-4034



Reinaldo Correa-Bernier                       Scott LaChute                                  Steven M Lambert
POB 809                                       c/o Kingcade & Garcia, P.A.                    156 Abbott Rd
Saint Just Station                            1370 Coral Way                                 Port Angeles, WA 98362-9102
Saint Just, PR 00978-0809                     Miami, FL 33145-2960
                                  Case 16-20516-AJC             Doc 336         Filed 06/03/19     Page 41 of 60
Thomas De Araujo                                     Vilma M Madera Prado                                 Violetta Lvov
2 S Biscayne Blvd #2690                              POB 762083                                           c/o Richard John Cole, III, Esq
Miami, FL 33131-1815                                 San Antonio, TX 78245-7083                           46 N. Washington Blvd #24
                                                                                                          Sarasota, FL 34236-5928




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BofI Federal Bank                                 (u)Miami                                             (u)Atabey Enterprises, Inc
                                                                                                          2053 Ave. Pedro Albizu Campos
                                                                                                          Suite 2, PMB 202



(d)Carlos J. Estrada-Gutierrez                       (u)Eladio Rivera Morales                             (d)Erizel Torres-Torres
1 Ave Palma Real, Apt 414                            HC-55 Box 9213                                       PO Box 879
Guaynabo, PR 00969-7203                              Ceiba, PR735                                         Naranjito, PR 00719-0879



(u)Josefina Savinon                                  (u)Karla Amaral Mojica Retiremen                     (u)Kenneth Hotz
POB 361922                                           Urb. Hacienda San Jose181 via Medialuna              11640 Noon Drive
San                                                  CaguasPR 727                                         DaytonMN55327



(u)Kevin D. Cullen                                   (u)Kristian Klinge                                   (u)LSR Retirement Plan
6609 Kirby Drive                                     125 Tidal Lane                                       Urb. Arecibo Gardens78 Street 5
HoustonTX77005                                       St. AugustineFL32080                                 AreciboPR612



(u)Laurie Jo Johnson                                 (u)Lisa M. Martinez-Mangual                          (u)Logan Mitchell
380 Maryland Ave. E.                                 Urb. SabaneraCamino Los Yagrumos 74                  10749 Cory Lake Drive
St. PaulMN55130                                      CidraPR739                                           TampaFL33647



(u)Loida Perez Andino                                (u)Luis Lopez Luna                                   (u)Luis Velez-Rivera
500 Villas de Ciudad Jardin 420                      Calle J #21 Villa Caparra                            Urb. Monte Rey Int.Calle 6 L 3
BayamonPR957                                         GuaynaboPuerto Rico966                               CorozalPR783



(u)MRS Retirement Plan                               (u)Margarita Campos Carmona                          (u)Maria C. Avila
Com Las Perez                                        109 Franklin St., #1                                 703 Weyrauch Street
103 Calle Bogota                                     BrooklineMA2445                                      West ChicagoIL60185
AreciboPR612


(u)Maria Torres-Padilla                              (u)Maria de los A. Lugo                              (u)Maria del Carmen Roales Pasc
P.O. Box 96                                          PO Box 10525                                         PO Box 372346
HatilloPuerto Rico659                                PoncePuerto Rico00732-0525                           CayeyPR00737-2346
                                 Case 16-20516-AJC     Doc 336           Filed 06/03/19   Page 42 of 60
(u)Maribel Diaz Menendez                      (u)Maribel Rosario Lopez                        (u)Maritza Vives Ortiz- DUPLICATE
Ciudad Jardin Bairoa 144 Calle                Villas Universitarias A-1
CaguasPR727                                   AguadillaPuerto Rico603



(u)Martha Mobley                              (u)Melvin and Joanne Hoelzle                    (u)Miami Capital Management LL
63942 E. Whispering Tree Lane                 9226 W. Osprey Meadows Driv                     1001 Brickell Bay Dr
TucsonAZ85739                                 Garden CityID83714                              Suite 1800MiamiFL33131



(u)Michael J. Camarero Cruz                   (u)Michael and Mary Tutty                       (u)Migdalia Quiles Rodriguez
HC-73 Box 5033Naranjito                       2442 NW Market Street# 488                      Cond los Pinos Este
PR719                                         SeattleWA98107                                  6410 Av. Isla Verde, #9-G
                                                                                              CarolinaPR979


(u)Miguel Robles-Rivera                       (u)Myrtlene McKennie                            (u)Nelson Lamb
Barrio Palo AltoBuzon 68                      3255 Julie Lane                                 21917 Old Poplar Way
ManatiPR678                                   MontgomeryIL60538                               BrierWA98036



(u)Nelson Reis e Silva                        (u)Nelson and Ellen Lamb                        (u)Nidia E. Vega Chico
3533 NW 115th Avenue                          21917 Old Poplar Way                            PO Box 5000-441
DoralFL33178                                  BrierWA98036                                    San GermanPR683



(u)Nilda L. Ramos Ramos                       (u)Nisseth Urribarri                            (u)Noriko Freeman
HC-4 Box 6484                                 5730 NW 77th Terrace                            695 Woodland Drive
CorozalPR783                                  ParklandFL33067                                 ShoreviewMN55126



(u)Pablo D. Soto-Soto                         (u)Pablo Ramos Rivera                           (u)Patricia Rodriguez
P.O. Box 1776                                 Urb. Laurel Sur7007 Calle Turca                 Urb. SabaneraCalle Las Cascadas #38
San GermanPR683                               Coto LaurelPR780                                CidraPuerto Rico739



(u)Paulo Torres Colon                         (u)Pedro J. Zepeda                              (u)Peter Klinge, Jr
177 Ave. de Diego                             16000 Bent Tree Forrest Circle                  602 E Lincoln Place
Rio PiedrasPuerto Rico927                     Apt. 2012                                       Salt Lake CityUT84107
                                              DallasTX75248


(u)Philip Bell                                (u)Philip E Davidson                            (u)RJM Financial
609 Metairie Road, Suite 124                  32517 SE 3rd Street                             16875 NW 84th Court
MetairieLA70005                               CarnationWA98014                                Miami LakesFL33016



(u)Raquel M. Ayala                            (u)Raquel Sotomayor-Rivera                      (u)Rebecca Fontaine
PO Box 3181                                   Calle Flamboyam, 2-J-14                         PO Box 463
BellevueWA98009                               Lomas VerdesBayamonPR956                        YaucoPR698
                                  Case 16-20516-AJC     Doc 336           Filed 06/03/19   Page 43 of 60
(u)Rene Perez Cintron                          (u)Richard Sahli                                (u)Richard Sowers
36 Ensanche Palmer                             980 Sandy Beach Drive NE                        10818 NE 182 Court
San GermanPuerto Rico683                       MiltonaMN56354                                  BothellWA98011



(u)Richard W. Fulton                           (u)Richard and Adrian Sowers                    (u)Rita Ribot Colon
631 Market Street #404                         10818 NE 182 Court                              177 Ave. de Diego
KirklandWA98033                                BothellWA98011                                  Rio PiedrasPuerto Rico927



(u)Robert G. Watson                            (u)Robert J. Nielsen                            (u)Roberto Perez
1403 47th Street SE                            3756 Calhoun Pkwy W                             #36 Ensanche Palmer
EverettWA98203                                 MinneapolisMN55410-1118                         San GermanPuerto Rico683



(u)Roderick Chiupka                            (u)Rogene May Urban                             (u)Rosa Carreno
40551 Corte Los Pajaros                        10510 Slater Avenue NE                          1627 Loomis Street
IndioCA92203                                   KirklandWA98033                                 RockfordIL61107



(u)Rosalinda Garcia                            (u)Rosario A. Padro Perez                       (u)Rosario Fuentes
Estancias de Bairoa                            PO Box 6005                                     Camino de los Alelies #85
C1 Calle Chrisantemos                          AquadillaPR604                                  Sabanera del Rio
CaguasPR726                                                                                    GuraboPR778


(u)Rufus Etienne                               (u)Sandra IrizarryPlaza                         (u)Sandra L. Chiupka
P.O. Box 68                                    38 MQ-27 Monte Carlo                            81640 Avenida de Musica
NaguaboPR718                                   BayamonPuerto Rico961                           IndioCA92203-7791



(u)Sandra Sheehan                              (u)Sanjiv Matta                                 (u)Santos Rodriguez Matos
12614 - 239th Place NE                         1111 Brickell Bay DrivePh 3308                  P.O. Box 947
RedmondWA98053                                 MiamiFL33131                                    CialesPR638



(u)Scott Finlinson                             (u)Scott James Sheehan                          (u)Sebastian Rivera Marrero
150 SE 10th Street                             3604 Britton Road                               Apartado 1235
North BendWA98045                              BellinghamWA98226                               CorozalPR783



(u)Sowmya Muthuraman                           (u)Stephen Williams                             (u)Steven Lambert
484 Bloomfield Circle W.                       5763 Blakely Ave. NE                            141 Williamson Road
OswegoIL60543                                  Bainbridge IslandWA98110                        SequimWA98382



(u)The Reisling Retirement Plan                (u)Theodore Diven                               (u)Todd Laire
PO Box 7947                                    2004 Chapman Place                              7608 Polyantha Rose Circle
CaguasPR726                                    FarmingtonUT84025                               WeddingtonNC28104
                                 Case 16-20516-AJC     Doc 336           Filed 06/03/19   Page 44 of 60
(u)Tracy Kay Hestekin                         (u)Tresca Linn Allsman                          (u)Urbano S. Victorio, JR.
6706 210th Court N                            237 6th Ave. North                              15218 50th Avenue SE
Forest LakeMN55025                            HopkinsMN55343                                  EverettWA98208



(u)Vernon Bell Guaranty Trust                 (u)Victor J. Bruno Batista                      (u)Victor J. Colon
107 Chastantt Boulevard                       HC 83 Buzon 7207                                PO Box 7947
LafayetteLA70506                              Vega AltaPR692                                  CaguasPR726



(u)Victor Ocasio Marrero                      (u)Victor Reyes                                 (u)Virgen Baez
PO Box 843                                    948 Calle Almacigos                             Sabanera del Rio
CorozalPR783                                  Hacienda San Jose                               Camino de la Ceiba #140
                                              CaguasPuerto Rico727                            GuraboPuerto Rico778


(u)Visionary Concepts, LLC                    (u)Viviana Hernandez Rodriguez                  (u)Wanda Santiago Santiago
105 W. Sweetwater Creek Driv                  PO Box 989                                      North Coast Village, #352
LongwoodFL32779                               ManatiPR674                                     Vega AltaPR692



(u)Wanda Viera                                (u)Water Control and Security Sys               (u)William H. and Caren A. Schae
PO Box 362365                                 PO Box 693                                      28280 Bodenhamer Road
San JuanPR936                                 ManatiPR00674-0693                              EugeneOR97402



(u)William Johnson                            (u)Wilton Perez                                 (u)Yaritza Jimenez-Santiago
319 Armour Street                             1608 Bori Street, Ofic 217                      RR12 Box 2644
DavidsonNC28036                               San JuanPR927                                   BayamonPR956



(u)Yvette Souffront                           (u)Zaira Rodriguez-Matos                        (u)Alexander Adam
51 King’s CourtApt 9-BSan Juan                PO Box 1103
Puerto Rico911                                CialesPR638



(u)Andrew Isham                               (d)Cheryl C Shawlee                             (d)Daniel Hopkins
                                              23715 105th PL W                                7001 Seaview Avenue NW #160-51
                                              Edmonds, WA 98020-5501                          Seattle, WA 98117-6006



(u)Philip Bowers                              End of Label Matrix
                                              Mailable recipients    242
                                              Bypassed recipients    109
                                              Total                  351
                                  Case 16-20516-AJC     Doc 336           Filed 06/03/19   Page 45 of 60
Label Matrix for local noticing                Providence Fixed Income Fund, LLc.              U.S. Securities and Exchange Commission
113C-1                                         6303 Blue Lagoon Dr.                            Atlanta Regional Office
Case 16-20517-AJC                              #435                                            950 East Paces Ferry Road NE
Southern District of Florida                   Miami, FL 33126-6002                            Suite 900
Miami                                                                                          Atlanta, GA 30326-1382
Fri May 31 11:55:57 EDT 2019
111 Farm and Ranch, LP                         Alan Weber                                      Alice Carr
1434 County Road 1388                          301 NW Bayside Court                            2039 LaSalle Trail
Yantis, TX 75497-4574                          Port Saint Lucie, FL 34986-2908                 Grand Prairie, TX 75052-2656



Amanda Francis                                 Angela D Spangler                               Ann K. Hornsby
17018 Brookwood Drive                          12306 Pond Cypress                              4611-D Hedgemore Drive
Boca Raton, FL 33496-5926                      Frisco, TX 75035-0053                           Charlotte, NC 28209-3254



Antonia Mantooth                               Arnold Weinberg                                 Audrey Howard
3017 Silverdale Lane                           3541 Darby Rd.                                  255 Pine Oak Lane
Garland, TX 75044-6125                         Haverford, PA 19041-1131                        New Smyrna Beach, FL 32168-8930



Beatrice Banister Rev. Liv. Tru                Bernice Bull                                    Bessie Fagan
c/o Jon Scallons                               590 County Road 142                             2701 Madison Avenue
10044 Four Oaks Circle                         Whitesboro, TX 76273-4819                       Rosenberg, TX 77471-4543
Kemp TX 75143-3920


Bettie Miller                                  Betty J. Huston                                 Betty Jean Baker
2109 Rigsbee                                   314 Casas Del Norte                             5835 Chapelwood Way
Plano, TX 75074-4913                           Laredo, TX 78046                                Dallas, TX 75228-6036



Betty R. Arrowood                              Betty S. Clark                                  Beverly German
16610 Blackberry Hills Drive                   Anna Moeckel (POA)                              1405 Steepleview Lane
Midland, NC 28107-9064                         305 Toccoa Road                                 McKinney, TX 75069-5006
                                               Waxahachie, TX 75165-6436


Bill Stratton                                  Bill Stratton                                   Billie Kea Reed
2550 W Lucas Road                              2550 W. Lucas Road                              119 E. Northcastle Circle
Lucas TX 75002-7516                            Allen, TX 75002-7516                            Conroe, TX 77384-4735



Billy Dyer                                     Bobbie Jo Bailey                                Bobbie Ramsey
511 Highland Drive                             3219 Lakehurst Drive                            2612 Nantucket Court
Whitewright, TX 75491-2812                     Mesquite, TX 75181-4284                         Bedford, TX 76022-7720



Bonita T. Lewis                                Bonita T. Lewis IRA                             Bonnie White
724 Wyche Court                                724 Wyche Court                                 6184 County Road #2297
Burleson, TX 76028-5012                        Burleson, TX 76028-5012                         Quinlan, TX 75474-2822
                                 Case 16-20516-AJC     Doc 336           Filed 06/03/19   Page 46 of 60
Brad D. Dimick                                Brad Donel Dimick                               Brenda Velde
302 La Jolla                                  302 La Jolla St                                 Velde Moore, Ltd.
Buda, TX 78610-9768                           Buda TX 78610-9768                              1118 Broadway
                                                                                              Alexandria, MN 56308-2530


Carl W. and Mary A. Pennington                Carole Ann Knaub                                Carole Ann Knaub
337 Glenhaven Drive                           1802 Thompson Crossing Drive                    Wauson Probus
Azle, TX 76020-3625                           Richmond, TX 77406-6710                         1 Sugar Creek Center Blvd.
                                                                                              Suite 880
                                                                                              Sugar Land, TX 77478-3557

Carole Ann Knaub IRA                          Carolyn Depuy                                   Carolyn Hatfield
Wauson Probus                                 8822 Plaza Park Drive                           2407 Oak Shadow Court
1 Sugar Creek Center Blvd.                    Charlotte, NC 28215-9732                        Arlington, TX 76017-1622
Suite 880
Sugar Land, TX 77478-3557

Carrie Greer                                  Carrie Jo Reitmire                              Casaundra Bruner
504 Drexel Street                             912 W. Avenue E.                                77 Brianne Circle
McKinney, TX 75069-2336                       Garland, TX 75040-7045                          Windsor CA 95492-8639



Celeste Cardoza                               Charlotte M. Bowles                             Cheryl Shawlee
Rafael Hernandez #19                          1204 W. Westhill Drive                          23715 105 PL W
Ensenada, P.R. 00647-1205                     Cleburne, TX 76033-6021                         Edmonds WA 98020-5501



Clifford J Barton                             Craig N. Dimick                                 Cynthia B Blankenship
6008 Kenwood Ave                              9405 W. Chestnut Avenue                         c/o Kimberly Crump
Dallas TX 75206-5516                          Yakima, WA 98908-8010                           5412 Camargo Rd
                                                                                              Littleton CO 80123-2924


Cynthia B. Blankenship                        Cynthia S. Bennett                              Daniel Jackson
3412 Cardinal Lane                            13515 Willow Bend Road                          420 Carver
Irving, TX 75062-3030                         Dallas, TX 75240-3700                           Wylie, TX 75098-8474



Daniel Jackson BNF                            David A. Coggin                                 David Arvidson
420 Carver                                    250 NW Tarrant Ave, Ste E                       16035 Crews Road
Wylie, TX 75098-8474                          Burleson, TX 76028-3800                         Santa Fe, TX 77517-2641



David L. Pennington                           David Seago                                     Debbie Hays
3504 Scranton Drive                           2010 Dewberry Court                             704 Greenbrook Drive
Fort Worth, TX 76118-5908                     Forney, TX 75126-6335                           Allen, TX 75002-2238



Deborah Kay Evans                             Demeteria Ann Clinton                           Denver McFarland
20000 Sedalia Trail                           PO Box 382                                      3709 Avenue R
Frisco, TX 75036-9395                         Midlothian, TX 76065-0382                       Rosenberg, TX 77471-4743
                               Case 16-20516-AJC     Doc 336           Filed 06/03/19   Page 47 of 60
Denzyle Mireau                              Diana Spychalski                                Dollie Tyus
714 Missy lane                              7650 McCallum Blvd #707                         5313 Jerri Lane
Irving, TX 75060-6007                       Dallas, TX 75252-6387                           Haltom City, TX 76117-2569



Dolores Hamilton                            Don L. Lundberg                                 Donald J. Sevcik
304 Myers Ave                               3401 Meadow Ridge Dr                            1110 Barclay Drive
Cleburne, TX 76033-5834                     Midlothian TX 76065-1739                        Mesquite, TX 75149-6023



Doris Elaine Pennington                     Dorothy Clinton                                 Edna McGill
3504 Scranton Drive                         2015 Berwick Avenue                             12501 Portmarnock Ct
Fort Worth, TX 76118-5908                   Dallas, TX 75203-4307                           Charlotte, NC 28277-6624



Elisa Ramos                                 Elizabeth Lopez                                 Eloise Pennington
3506 Corn Valley Ct                         8758 E Boojum Place                             3917 Cagle Drive
Grand Prairie TX 75052-6422                 Tucson, AZ 85730-4801                           Fort Worth, TX 76118-5304



Elsie Cannon                                Erin Sindberg Porter                            Ernst Kopecky
2237 E Tuck Street                          Greene Espel PLLP                               11216 Hubbard Creek Drive
Sherman, TX 75090-4114                      222 S. Ninth St.                                Frisco, TX 75036-0917
                                            Ste. 2200
                                            Minneapolis, MN 55402-3362

Estate of Denzell Clark & Betty Clark       Estate of Lotte E Becker                        Florence Dodd
c/o Anna Moeckel POA                        c/o Hope Combest, Executor                      1520 Monaco Drive
2404 Sabine Circle                          1247 Acguedotto                                 Lewisville, TX 75067-5618
Royse City TX 75189-5077                    New Braunfels TX 78132-2783


Frances Strittmatter                        Fred E Ramsey                                   Geneva King
1920 Robin Meadow Drive                     2612 Nantucket Ct                               4291 S. Fannin St
Carrollton, TX 75007-2422                   Bedford TX 76022-7720                           Denison, TX 75021-3111



George Collis                               George Knaub                                    George Knaub
5255 CR 1102                                1802 Thompson Crossing Drive                    Wauson Probus
Princeton, TX 75407-4747                    Richmond, TX 77406-6710                         1 Sugar Creek Center Blvd.
                                                                                            Suite 880
                                                                                            Sugar Land, TX 77478-3557

George Pearley                              George T. Krieg                                 Glenna Benson
1080 Oakhurst Drive                         2629 Steppington Street                         2500 Lakeview Drive
San Diego, CA 92114-6517                    Grand Prairie, TX 75052-4003                    Bedford, TX 76021-4406



Glenna K. Benson                            Gloria Pearley                                  Greene Espel PLLP
2500 Lakeview Drive                         1080 Oakhurst Drive                             222 S. Ninth St.
Bedford, TX 76021-4406                      San Diego, CA 92114-6517                        Ste. 2200
                                                                                            Minneapolis, MN 55402-3362
                                Case 16-20516-AJC     Doc 336          Filed 06/03/19   Page 48 of 60
Guillermo A. Ruiz                            Gustavo Perez                                  Hayden S. Hunn
c/o John Poupitch, Creditor                  13519 Willow Bend Road                         612 So. Arizona Drive
2901 Fifth Avenue North                      Dallas, TX 75240-3700                          Celina, TX 75009-6501
St. Petersburg, FL 33713-6703


Heather McKinney                             Henry Pananganan                               Henry and Ruth Pananganan
15660 N. Dallas Parkway                      949 Sandywood Drive                            949 Sandywood Drive
Suite 1125                                   Brandon, FL 33510-2555                         Brandon, FL 33510-2555
Dallas, TX 75248-3316


Herman Muscatell                             Irl German                                     Irl and Beverly German
1157 Valley View Drive                       1405 Steepleview Lane                          1405 Steepleview Lane
Hurst, TX 76053-4542                         McKinney, TX 75069-5006                        McKinney, TX 75069-5006



Isaura Molina Lopez                          J.B. Hunn                                      James And JoAnn Raby
POB 465                                      612 So. Arizona Drive                          2121 Wilkesboro Hwy.
Dorado PR 00646-0465                         Celina, TX 75009-6501                          Statesville, NC 28625-8175



James Copeland                               James Edwards                                  James Raby
945 VZ County Road 3417                      4734 Tain Drive                                2121 Wilkesboro Hwy.
Wills Point, TX 75169-7182                   Houston, TX 77084-2733                         Statesville, NC 28625-8175



James and Pauline Trammell                   Jamie Vaughan                                  Jane Beamer
2512 Hawkins Lilly Road                      622 Goodwin Dr                                 924 Secrest Hill Drive
Weatherford, TX 76085-7313                   Richardson, TX 75081-5603                      Monroe, NC 28110-8791



Janet Bennett                                Janet Long                                     Janice Brown
922 NE 31st Street                           777 Custer Road, #15-2                         1151 Cozby West
Grand Prairie, TX 75050-4402                 Richardson, TX 75080-5170                      Fort Worth, TX 76126-3433



Jeffrey A. and Daniel Jackson                Jerome Price                                   Jerry Dunn
428 Carver                                   5812 Vineyard Lane                             4625 Opelousas Court
Wylie, TX 75098-8474                         McKinney, TX 75070-9571                        Grand Prairie, TX 75052-1739



Jerry Hatfield                               Jerry M. Abraham                               Jess Cope
2407 Oak Shadow Court                        3406 Birchwood Lane                            2730 Colosseum Way
Arlington, TX 76017-1622                     Richardson, TX 75082-2417                      Grand Prairie, TX 75052-7021



Jess M & Patricia Cope Trust                 Jimmy Lee White                                Jimmy Lee White
2730 Colosseum Way                           5276 County Road 3507                          726 W Lovesome Dove
Grand Prairie TX 75052-7021                  Quinlan, TX 75474-3420                         Arlington TX 76001-6129
                                  Case 16-20516-AJC     Doc 336          Filed 06/03/19   Page 49 of 60
Jo Ellen Flowe                                 JoAnn G. Letinich                              JoAnn Raby
1100 David Street                              141 North Noble Rd.                            2121 Wilkesboro Hwy.
Apt. 1113                                      Texas City, TX 77591-3125                      Statesville, NC 28625-8175
North Myrtle Beach, SC 29582-7600


Joe B. Corley, Liberty Trust Co. Ltd, as cus   Joe Corley                                     Joe Meals
1017 Edgefield Dr.                             1017 Edgefield Drive                           205 CR 4653
Garland, TX 75040-7733                         Garland, TX 75040-7733                         Rhome, TX 76078-5227



John Ferguson                                  John M Grendahl                                John Poupitch
Cobb Cole Attorneys at Law                     206 95th Ave SE                                6765 Tequesta Drive
Post Office box 2491                           Lake Stevens WA 98258-3920                     Seminole, FL 33777-4604
Daytona Beach, FL 32115-2491


John Poupitch                                  Johnathan Cosby                                Johnathan and Lois Cosby
c/o Guillermo A. Ruiz                          3800 Lakeview Court                            3800 Lakeview Court
2901 Fifth Avenue North                        Alvarado, TX 76009-6528                        Alvarado, TX 76009-6528
Saint Petersburg, FL 33713-6703


Johnnie Simmons                                Joseph Krupka                                  Joseph P Krupka
7720 Interstate Highway 35W                    5114 Lodge Creek Drive                         Liberty Trust Co.
Alvarado, TX 76009                             Houston, TX 77066-2534                         8226 Douglas Ave #520
                                                                                              Dallas TX 75225-5927


Joseph Stapleton                               Joseph Stapleton                               Katherine Harrison
29953 Gulfstream Drive                         29953 Gulfstream Drive                         9410 Woodhaven Road
Canyon Lake CA 92587-7469                      Sun City, CA 92587-7469                        Jacksonville, FL 32257-5633



Kenneth Alan and Donna Stone                   Kenneth Briscoe                                Kevin Nash
7508 Gleneagles Way                            3622 FM 1753                                   2451 Twelve Oaks Road
Fort Worth, TX 76179-3159                      Denison, TX 75021-6264                         Concord, NC 28025-9678



Kevin S Nash                                   Kirby Miller                                   LAUREL TESMER, ESQ
2451 Twelve Oaks Road                          2109 Rigsbee                                   BRANDON LEGAL GROUP
Concord, NC 28025-9678                         Plano, TX 75074-4913                           1209 LAKESIDE DRIVE
                                                                                              BRANDON, FL 33510-4109


LaGaye Graves                                  LaNett Ward                                    Lawrence C Bushee
5804 Teal Ridge Drive                          2700 Quail Ridge Road                          900 Wylie Rd SE Room 224B
Arlington, TX 76017-4723                       Midland, TX 79706-4326                         Marietta GA 30067-7857



Lawrence C. Bushee                             Lee Douglass                                   Lee Douglass
101 Silver Ridge Drive                         1250 West Pioneer Pkwy #2203                   15361250 West Pioneer Parkway #2
Dallas, GA 30157-8270                          Arlington TX 76013-6291                        Town Village Arlington
                                                                                              Arlington, TX 76013
                               Case 16-20516-AJC     Doc 336           Filed 06/03/19   Page 50 of 60
Lee R Douglass Trust                        Lester S. Bonner                                Lezelle Seago
1250 West Pioneer Pkwy #2203                871 Perry Drive                                 3241 Ranch Park Trail
Arlington TX 76013-6291                     Fort Worth, TX 76108-2839                       Round Rock, TX 78681-2340



Linda Ann Restani                           Linda L. Kugler                                 Linda and Vittorio Restani
6711 Smallwood Drive                        2003 Brandeis Drive                             6711 Smallwood Drive
Arlington, TX 76001-7832                    Richardson, TX 75082-4841                       Arlington, TX 76001-7832



Lisa Orfield                                Lloyd Stone                                     Lois Cosby
20000 Sedalia Trail                         2500 Lakeview Drive                             3800 Lakeview Court
Frisco, TX 75036-9395                       Bedford, TX 76021-4406                          Alvarado, TX 76009-6528



Loretta M. Rachel                           Lori Anne Ferrer                                Louie S. Smith
4776 Winona Way                             162 Coleman Street                              118 Wood Creek Drive
Stockton, CA 95210-5651                     Bergenfield, NJ 07621-2008                      Piedmont, SC 29673-9786



Louie Smith                                 Louis and Lotte Becker                          Louise Hair
118 Wood Creek Drive                        415 N. Anglin Street                            811 Main Street
Piedmont, SC 29673-9786                     Cleburne, TX 76031-4138                         Pineville, NC 28134-7355



Lynn Ardell Chiupka                         Madeleine Meals                                 Madger D. Pittmon, Jr.
40551 Corte Los Pajaros                     6747 Winton Street                              8726 Black Cliff Lane
Indio, CA 92203-7447                        Dallas, TX 75214-2749                           Houston, TX 77075-5736



Marcelet Harris                             Marcelet Harris                                 Margaret D. Asher
1312 Bluffview Drive                        1427 Ogilby                                     6837 North Park Drive
DeSoto, TX 75115-3504                       Desoto TX 75115                                 North Richland Hills, TX 76182-7669



Margaret Majors                             Margaret Mary Willingham                        Margie Collis
4130 Azalea Lane                            2711 Brown Station Rd                           5255 CR 1102
Garland, TX 75043-2345                      Columbia MO 65202-2210                          Princeton, TX 75407-4747



Mary R Weber                                Michael & Cynthia Marzett                       Michael G. Cosby
301 NW Bayside Ct                           861 Field Crossing                              Pakis Giotes Page & Burleson, P.C.
Port St Lucie FL 34986-2908                 Aubrey TX 76227-1501                            P.O. Box 58
                                                                                            Waco, TX 76703-0058


Myra J Astleford                            Naomi R. Harlow                                 Office of the US Trustee
c/o Gay McCall Isaacks & Roberts P.C.       765 E 11th St #136                              51 S.W. 1st Ave.
777 E 15th St                               Rushville IN 46173-1372                         Suite 1204
Plano TX 75074-5799                                                                         Miami, FL 33130-1614
                               Case 16-20516-AJC              Doc 336          Filed 06/03/19      Page 51 of 60
Pamela K. Smith                                      Ralph Dodd                                           Richard Lee Hornsby, Jr.
118 Wood Creek Drive                                 311 Little Grove Lane                                4611 Hedgemore Dr Apt D
Piedmont, SC 29673-9786                              North Fort Myers FL 33917-3928                       Charlotte NC 28209-3254



Richard Sahli                                        Roderick R Chiupka                                   Ronald A Williams & Shirley C Williams
c/o Brenda Velde, Attorney                           40551 Corte Los Pajaros                              1916 Adams Lane
Velde Moore, Ltd.                                    Indio, CA 92203-7447                                 Azle TX 76020-1848
1118 Broadway
Alexandria, MN 56308-2530

Scott LaChute                                        The Lundberg Family Trust                            U.S. Securities and Exchange Commission
c/o Kingcade & Garcia PA                             3401 Meadow Ridge Dr                                 Chicago Regional Office
1370 Coral Way                                       Midlothian TX 76065-1739                             175 West Jackson St., Suite 900
Miami, FL 33145-2960                                                                                      Chicago, IL 60604-2815
                                                                                                          Attn: Benjamin J. Hanauer

Unifund CCR, LLC                                     Violetta Lvov Rev. Liv. Trust                        Virginia Richardson
c/o Hunt & Kahn, P.A.                                4866 San Jose Dr.                                    3904 Cresthill
Margate FL 33093-4788                                Sarasota, FL 34235-4420                              Ft Worth TX 76116-8508



William H Schaenzer                                  Willo Bates                                          Don L Lundberg
28289 Bodenhamer Road                                1918 SE 4th Street                                   3401 Meadow Rdge Dr
Eugene OR 97402-9308                                 Grand Prairie TX 75051-4003                          Midlothian, TX 76065-1739



James B Miller Esq                                   Jon Scallons                                         Julie Firestone
19 W Flagler St #416                                 10044 Four Oaks Circle                               2200 IDS Center
Miami, FL 33130-4419                                 Kemp, TX 75143-3920                                  80 S Eight Street
                                                                                                          Mimmeapolis, MN 55402-2100


Julie H Firestone                                    Lawrence Buskee                                      LeeAnn Douglass Hovey
Briggs and Morgan, PA                                4862 School St #1130                                 3752 Ashford Dr
2200 IDS Center                                      Acworth, GA 30101-4905                               Bedford, TX 76021-3005
80 South 8 Street
Minneapolis, MN 55402-2100

Maria Yip                                            Thomas De Araujo
2 S. Biscayne Blvd #2690                             2 S Biscayne Blvd #2690
Miami, FL 33131-1815                                 Miami, FL 33131-1815




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Miami                                             (u)Marjorie B. Krupka                                (u)Mary Ann Scoggins
                                                     5114 Lodge Creek Drive                               4825 W. Sugar Creek Road
                                                     HoustonTX77066                                       CharlotteNC28269
                                 Case 16-20516-AJC     Doc 336           Filed 06/03/19   Page 52 of 60
(u)Mary Beth D. Zeringue                      (u)Mary E. Lewis                                (u)Mary Humberson
1109 Colony Road                              504 Drexel Street                               422 Rycade Street
MetairieLA70003                               McKinneyTX75069                                 BolingTX77420



(u)Mary Neckar                                (u)Mary Weber                                   (u)Mathew P. Abraham
1202 N. Davis Street                          301 NW Bayside Court                            3406 Birchwood Lane
WestTX76691                                   Port Saint LucieFL34986                         RichardsonTX75082



(u)Maximo Ramos, Jr.                          (d)Michael G. Cosby                             (d)Michael G. Cosby
3506 Corn Valley Ct.                          Pakis Giotes Page & Burleson, P.C.              Pakis, Giotes, Page & Burleson, P.C
Grand PrairieTX75052                          P.O. Box 58                                     P.O. Box 58
                                              Waco, TX 76703-0058                             Waco, TX 76703-0058


(u)Michael and Cynthia Marzett                (u)Mikel Hulon                                  (u)Mina Maxwell
10200 Independence Pkwy.                      701 Marllo Road                                 2103 East Irving Blvd.
Apt. 1015                                     KissimmeeFL34744                                IrvingTX75060
PlanoTX75025


(u)Muriel C. Hamilton                         (u)Myra J. Astleford                            (u)Nancy Wilson
304 Myers Ave                                 1402 Creek Springs Drive                        8519 Brown Stone Lane
CleburneTX76033                               AllenTX75002                                    FriscoTX75033



(u)Nora Nobles                                (u)Paige Davis                                  (u)Pamela Jones
117 Cedar Lane                                113 E. Wright Street                            4814 Creekridge Place
ChandlerTX75758                               BaytownTX77520                                  GarlandTX75043



(u)Pamela Smith                               (u)Pamela and Richard Prentice                  (u)Patricia A. Ritari
118 Wood Creek Drive                          4612 Alamo Court                                124 Creek Circle
PiedmontSC29673                               ConcordNC28027                                  StockbridgeGA30281



(u)Patricia Cope                              (u)Paul W. Krieg                                (u)Pauline Trammell
2730 Colosseum Way                            840 Beechcraft Avenue                           2512 Hawkins Lilly Rd
Grand PrairieTX75052                          Grand PrairieTX75051                            WeatherfordTX76085



(u)Philip H. Rhodes, Jr,                      (u)R.D. Davis                                   (u)Rebecca S. Hulon
610 LaSalle Drive                             113 E. Wright Street                            701 Marllo Road
RichardsonTX75081                             BaytownTX77520                                  KissimmeeFL34744



(u)Richard D. Keel                            (u)Richard Glen Cox                             (u)Robert E. Knipp
8904 Cross Oak Ranch Blvd.                    914 NE 31st                                     1020 Willow Lake Drive
Cross RoadsTX76227                            Grand PrairieTX75050                            Wills PointTX75169
                                  Case 16-20516-AJC     Doc 336         Filed 06/03/19   Page 53 of 60
(u)Robert G. Griggs                            (u)Robert J. Fagan                            (u)Robert L. Bessette
24611 Okehampton Drive                         2701 Madison Avenue                           543 Village Drive
TomballTX77375                                 RosenburgTX77471                              LewisvilleTX75067



(u)Robert Strittmatter                         (u)Robert Wilcox                              (u)Robert and Louise Hair
1920 Robin Meadow Drive                        20 County Ridge Road                          811 Main Street
CarrolltonTX75007                              MelissaTX75454                                PinevilleNC28134



(u)Ronald Graves                               (u)Rosemary Cox                               (u)Roy D. Hill and Joyce Singleton
5804 Teal Ridge Drive                          325 N Greenway Drive                          5809 Dry Creek Lane
ArlingtonTX76017                               QuinlanTX75474-8901                           ArlingtonTX76017



(u)Ruby Young                                  (u)Ruth Hulon                                 (u)Sergio De La Rosa
2300 Pool RoadApt. 109                         2671 Gold Dust Circle                         2703 St. Paul Road
GrapevineTX76051                               KissimmeeFL34744                              WylieTX75098



(u)Sherry Parris                               (u)Sheryl Markussen                           (u)Shirlene V. Hoke
4930 Blue Water Circle                         865 Wheelwood Drive                           307 N. Cedar Street
GranburyTX76049                                HurstTX76053                                  DallasNC28034



(u)Shirley Anderle                             (u)Shirley C. Williams                        (u)Shirley and Ronald Williams
PO Box 158                                     1916 Adams Lane                               1916 Adams Lane
LindsayTX76250                                 AzleTX76020                                   AzleTX76020



(u)Sosamma Abraham                             (u)Stacy Macejewski                           (u)Stella Post
3406 Birchwood Lane                            1603 Wekiva Crossing Blvd                     8432 Van Pelt Drive
RichardsonTX75082                              ApopkaFL32703                                 DallasTX75228



(u)Susan J. Edwards                            (u)Susan J. Kuddes                            (u)Sylva Jo Glenn
4734 Tain Drive                                510 Cap Rock Drive                            PO Box 312
HoustonTX77084                                 RichardsonTX75080                             DentonTX76202



(u)Sylvia Byrd                                 (u)Tadako Rhodes                              (u)Terri Lynne Ivory
2124 Stoneyridge Drive                         610 LaSalle Drive                             339 Johnson Lane
CharlotteNC28214                               RichardsonTX75081                             OvillaTX75154



(u)The Jess and Pat Cope Rev Tr                (u)The Lee R. Douglass Trust                  (u)The Lowrey Family Irrevocable
2730 Colosseum Way                             1250 West Pioneer Parkway #2                  2301 Oak Forest Drive
Grand PrairieTX75052                           Town Village Arlington                        GarlandTX75042
                                               ArlingtonTX76013
                                  Case 16-20516-AJC     Doc 336          Filed 06/03/19   Page 54 of 60
(u)The Shannon Family Trust Jan                (u)Theresa Cleveland                           (u)Thomas C. Hunn
107 E Woodland Road                            13018 Tall Forest Drive                        4709 Cummings Drive
MarshallTX75672                                CypressTX77429-3703                            North Richland HillsTX76180



(u)Thomas and Wilma Allen                      (u)Vicki Friend - Henderson                    (u)Violetta Lvov Rev. Liv. Trust
4218 Cedar Creek                               16035 Crews Rd                                 4866 San Jose Drive
GarlandTX75043                                 Santa FeTX77517                                SarasotaFL34235



(u)Virginia Durbin                             (u)Virginia Richardson                         (u)Vittorio L. Restani
412 Alexander                                  3904 Cresthill Road                            6711 Smallwood Drive
LancasterTX75146                               BenbrookTX76116                                ArlingtonTX76001



(u)Wanda Suit                                  (u)Wendell Tillman                             (u)Wijnand Depuy
1628 Hollow Drive                              10602 Munn Street                              8822 Plaza Park Drive
CharlotteNC28212                               HoustonTX77029                                 CharlotteNC28215



(u)William Dunford                             (u)William Maxwell                             (u)Wilma Allen
2916 Jacobson Drive                            2103 East Irving Blvd.                         4218 Cedar Creek
PlanoTX75025                                   IrvingTX75060                                  GarlandTX75043



(u)Wynona Bare                                 End of Label Matrix
1120 Avenue I                                  Mailable recipients   202
BogalusaLA70427                                Bypassed recipients    79
                                               Total                 281
                                Case 16-20516-AJC     Doc 336        Filed 06/03/19        Page 55 of 60

Kevin C. Bennett, Principal                   Jeffrey Churchfield                             Douglas Elliman Florida LLC
Forensic and Valuation Services               Parkdale Plaza, Suite 500                       c/ o CT Corporation System, RA
Grant Thornton LLP                            1600 South Highway 100                          1200 South Pine Island Road
200 South Sixth Street, Suite 1400            St. Louis Park, MN 55416                        Plantation, FL 33324
Minneapolis, MN 55402

Espirito Santo Bank n/k/a                     First Bank Puerto Rico                          Hector Formoso-Murias
Brickell Bank                                 P.O. Box 9146                                   c/ o Corali Lopez Castro, Esq.
1395 Brickell Avenue                          San Juan, PR 00908-0146                         2525 Ponce de Leon Boulevard
Miami, FL 33131                                                                               9th Floor
                                                                                              Coral Gables, FL 33134

Grant Thornton LLP                            Antonio Buzaneli                                Jeffrey Churchfield
200 South Sixth Street, Suite 1400            c/ o Johnathan Feldman, Esq.                    6706 - 201 Court North
Minneapolis, MN 55402                         Perlman, Bajandas, Yevoli & Albright, P.L.      Forest Lake, MN 55025
                                              283 Catalonia Avenue, Suite 200
                                              Coral Gables, FL 33134


Elite Max Consulting                          Financial Assurance Group, Inc.                 Formoso-Murias, P. A.
Calle 30 3F5                                  1608 Bori Street                                Attn: Roberto Martinez, Esq.
Terrazas del Toa III                          Electronica Building - Office 217               255 Alhambra Circle Penthouse
Toa Alta, PR 00953-4811                       San Juan, PR 00927                              Coral Gables, FL 33134


Amanda Francis                                Grant Thornton LLP                              Cadwalader, Wickerson & Taft LLP
1415 Sunset Harbour Drive                     c/o Tiffany Harper, Associate Counsel           Attn: General Counsel
Unit 108                                      171 N. Clark Street, Suite 200                  700 Sixth Street, N.W.
Miami Beach, FL 33139-1494                    Chicago, IL 60601                               Washington, DC 20001


Citibank, N.A.                                Espirito San to Bank n/k/a Brickell Bank        Firstbank Puerto Rico
701 East 60th Street, North                   c/o G. Frederick Reinhardt, Registered          c/o Katarina Gonzales, RA
Sioux Falls, SD 57104                         Agent                                           701 Waterford Way, Suite 800
                                              1395 Brickell Avenue                            Miami, FL 33126
                                              Miami, FL 33131

Hector Formoso-Murias                         Greene Espel PLLP                               Debbie Hays
Formoso-Murias, P.A.                          Attn: Matthew D. Forsgren, Esq.                 701 Greenbrook Drive
401 S.W. 27th Avenue                          Campbell Mithun Tower - Suite 2200              Allen, TX 75002
Miami, FL 33135                               222 South Ninth Street
                                              Minneapolis, MN 55402-3362

IRA Plus Southwest, LLC                       Jack Jarrell                                    K. Ellis Ltd., Company
clo Glen E. Martin, III, RA                   5400 Carillon Point                             c/o Kevin Ellis, President and RA
8226 Douglas Avenue, Suite 520                Kirkland, WA 98033                              1500 S.W. 164th Avenue
Dallas, TX 75243                                                                              Pembroke Pines, FL 33027


Omega Advisory Group                          Perlman, Bajandas, Yevoli & Albright,           PricewaterhouseCoopers Advisory LLC
5400 Carillon Point                           P.L.                                            c/o Richard H. Critchlow
Kirkland, WA 98033                            c/o PBYA Corporate Services, LLC, RA            Four Seasons Tower
                                              200 South Andrews Avenue, #600                  1441 Brickell Avenue, Suite 1100
                                              Ft. Lauderdale, FL 33301                        Miami, FL 33131

PricewaterhouseCoopers CI LLP                 Regions Bank                                    Michael Hubbard
PO Box 321
                                              1900 Fifth Avenue North                         3629 S.W. 37th Avenue Unit 12
Royal Bank Place
1 Glategny Esplanade St                       Birmingham, AL 35203                            Coconut Grove, FL 33133-6200
Peter Port
Guernsey
GYl 4ND
                            Case 16-20516-AJC    Doc 336        Filed 06/03/19   Page 56 of 60

IRA Plus Southwest, LLC                   JP Morgan Chase Bank, N.A.                Peter Klinge
c/o Jason T. Weber, Esq.                  c/o CT Corporation System, RA             602 East Lincoln Place
Gruber Hall Johansen Shank                1200 South Pine Island Road               Salt Lake City, UT 84107
1445 Ross Avenue, Suite 2500              Plantation, FL 33324
Dallas, TX 75202

Jose Ordonez                              PNC Bank, N.A.                            PricewaterhouseCoopers LLP
3050 S.W. 139th Terrace                   222 Delaware Avenue                       1 Embankment Place
Davie, FL 33330-4668                      Wilmington, DE 19899                      London WC2N 6RH



Princeton Title & Escrow, LLC             Julio Enrique Rivera                      Integrated Performance Optimization,
c/o Seth Cohen, RA                        Mansiones Los Cabos, Ph-A                 Inc.
5550 Glades Road, Suite 250               Avenida San Patricio                      c/ o Valerie Silveira, RA
Boca Raton, FL 33431                      Guaynabo, PR 00968                        40585 Corte Los Pajaros
                                                                                    Indio, CA 92203

Jack Jarrell                              JP Morgan Chase Bank, N.A.                Liberty Trust Company, Ltd.
7426 201st Street SE                      111 Polaris Parkway                       c/o Jason T. Weber, Esq.
Snohomish, WA 98296                       Columbus, OH 43240                        Gruber Hall Johansen Shank
                                                                                    1445 Ross Avenue, Suite 2500
                                                                                    Dallas, TX 75202

Wilton Perez                              PricewaterhouseCoopers Advisory LLC       PricewaterhouseCoopers LLP
1608 Bori Street                          c/o CT Corporation System, RAt            Hay’s Galleria
Electronica Building- Office 217          1200 South Pine Island Road               1 Hay’s Lane
San Juan, PR 00927                        Plantation, FL 33324                      London


Regions Bank                              Total Bank                                U.S. Century Bank
c/o Corporation Service Company, RA       c/o Carla Garcia, RA                      c/o Jalal Shehadeh, RA
1201 Hays Street                          100 SE 2nd Street, 32nd Floor             2301 N.W. 87th Avenue
Tallahassee, FL 32301                     Miami, FL 33131                           Miami, FL 33172


Jeffrey Watts                             Jordan L. Rappaport, Esq.                 Total Bank
c/o Lilly Ann Sanchez                     Rappaport Osborne & Rappaport, Esq.       100 SE 2nd Street, 32nd Floor
The LS Law Firm                           Squires Building, Suite 203               Miami, FL 33131
Four Seasons Tower, Suite 1200            1300 North Federal Highway
1441 Brickell Avenue
Miami, FL 33131 3439
                                          Boca Raton, FL 33432

U.S. Century Bank                         Wells Fargo Bank, N.A.                    Tranxact Holdings LLC
2301 N.W. 87th Avenue                     c/ o Corporation Service Company          c/ o Giomar Global Inc., RA
Doral, FL 33172                           1201 Hays Street                          739 Crandon Boulevard, PH 2
                                          Tallahassee, FL 32301-2525                Key Biscayne, FL 33149


Maxwell Ortiz Vega                        Timothy S. Kingcade, Esq.                 Jose Medina Fontanez
Calle 30 3F5                              Kristina Gonzalez, Esq.                   Condominio Parque 228
Terrazas del Toa III                      Kingcade & Garcia, P.A.                   #110 Calle Doctor Veve, Apt. 311
Toa Alta, PR 00953-4811                   Kingcade Building                         Bayamon, PR 00961
                                          1370 Coral Way
                                          Miami, FL 33145-2960

Denzel L & Betty S Clark                  Sheryl Markussen                          Tadako Rhodes & Philip H. Rhodes JT
2404 Sabine Circle                        865 Wheelwood Drive                       Ten
Royse City, TX 75189                      Hurst, TX 76053                           610 Lasalle Drive
                                                                                    Richardson, TX 75081
                           Case 16-20516-AJC    Doc 336           Filed 06/03/19   Page 57 of 60

The Shannon Family Trust                 Bric S.A.                                    Gaetano Di Zio
107 E. Woodland Rd                       240 Crandon Blvd,                            12110 SW 133 Terrace
Marshall, TX 75672                       Ste 228                                      Miami, FL 33186
                                         Key Biscayne, FL 33149


Nancy Wilson                             Cecily Dale Cooper                           Loretta M. Rachel
8519 Brown Stone Lane                    1005 8th Street,                             4776 Winona Way
Frisco, TX 75033                         Unit PH2                                     Stockton, CA 95210
                                         Miami Beach, FL 33139


Wynona Bare                              Tegra Zarelli-Bauer                          Joycelin Ogle-Ellis
1120 Avenue I                            14403 Portland Ave SW                        18503 Pines Blvd.,
Bogalusa, LA 70427                       Lakewood, WA 98498                           Suite 301
                                                                                      Pembroke Pines, FL 33029


RMP Global Consulting                    Capital Markets Associates, LLC              Rene Perez Cintron
139 N. County Road, Suite 35             12955 SW 42 St.                              36 Ensanche Palmer
Palm Beach, FL 33480                     Suite 5                                      San German, PR 00683
                                         Miami, FL 33175


Narendra Kirpalani                       Daniel Jackson                               Ruby Young
782 Lavender Circle                      420 Carver Drive                             2300 Pool Road, Apt. 109
Weston, FL 33327                         Wylie, TX 75098                              Grapevine, TX 76051



Anne Tower Krauss                        Gines A. Martinez                            Janet H. Bennett
539 North Mayflower Rd.                  Gran Vista II, Plaza 9                       922 NE 31st Street
Lake Forest, IL 60045                    #106                                         Grand Prairie, TX 75050
                                         Gurabo, PR 00778


Rico Consulting                          Carlos M Colmenero Cruz                      Clements Family Trust
1918 NW 171 Ave.                         Urb. Town Park D4,                           413 Sunset Blvd
Pembroke Pines, FL 33028                 Calle Santia,                                Sherman, TX 75092
                                         San Juan, PR 00924


Andrew Gay                               Hector Martinez                              Beatrice A. Banister
901 E. Camino Real 3A                    200 Rafael Cordero, PMB 471                  P.O. Box 147
Boca Raton, FL 33432                     Suite 140                                    Kaufman, TX 75142
                                         Caguas, PR 00725


Lezelle Seago                            George Gabriel                               Lee R. Douglas
3241 Ranch Park Trail                    51 King’s Court Apt. 9-B                     1250 West Pioneer Pkwy X2203
Round Rock, TX 78681                     San Juan, PR 00911                           Arlington, TX 76013



Kristian W Klinge                        Philip A Giordano                            Hector L. Torres
125 Tidal Lane                           7436 Cypress Grove Road                      Urb. El Retiro 7 Loma del Viento
St. Augustine, FL 32080                  Orlando, FL 32819                            Humacao, PR 00791
                            Case 16-20516-AJC    Doc 336        Filed 06/03/19   Page 58 of 60

CGM Holdings LLC                          Louis Jack Stanley                        Beatrice S. Howe
1111 Kane Concourse,                      180 Isle of Venice Dr.,                   265 Courtyard Blvd.,
Suite 501                                 Apt 24                                    # 209
Bay Harbor Isles, FL 33154                Ft. Lauderdale, FL 33301                  Sun Sity Center, FL 33573


Pamela & Richard Prentice                 John O Walker and Shirley Walker          Visionary Concepts LLC
4612 Alamo Court                          10904 Dunaway Drive                       240 Crandon Blvd,
Concord, NC 28027                         Dallas, TX 75228                          Ste 228
                                                                                    Key Biscayne, FL 33149


Atabey Enterprises, Inc                   Mildred Morgan                            Bernice Bull
2053 Ave. Pedro Albizu Campos,            709 Old London Lane                       590 County Road 142
Suite 2, PMB 202                          Mesquite, TX 75149                        Whitesboro, TX 76273
Aguadilla, PR 00603


Jean M. Dallmeyer                         JoAnn G. Letinich                         Robert E. Knipp
1250 W. Pioneer Pkwy                      141 North Noble Road                      1020 Willow Lake Drive
Apt. 1312                                 Texas City, TX 77591                      Wills Point, TX 75169
Arlington, TX 76013


Sylva Jo Glenn                            Carmen Santos                             Collette Mericle
P.O . Box 312                             P.O. Box 843                              140 Encinitas Blvd.,
Denton, TX 76202                          Corozal, PR 00783                         # 140
                                                                                    Encinitas, CA 92024


Deborah M. Hays                           Eric Rey                                  Jeffory M. Churchfield
704 Greenbrook Dtive                      1236 Illinois Avenue                      6706-210 CT
Allen, TX 75002                           Winter Park, FL 32789                     North Forest Lake, MN 55025



JT Ventures, Inc.                         K Ellis LTD                               Marcos Cremonese
5400 Carillon Point                       1580 SW 164th Ave                         905 Brickell Bay Drive
Kirkland, WA 98033                        Pembroke Pines, FL 33027                  Apt. 1529
                                                                                    Brickell, FL 33131


Tino Investments Group, Inc               Christ A. Marcano Ortega                  Daniel Cullen
2878 SE Dune Drive                        HC 1 Box 3774                             286 Trey Trail
Stuart, FL 34996                          Corozal, PR 783                           Lincolnton, NC 28092



Venice Enterprises Consulting, Inc.       Wilton Perez Torre                        Jerry Chafetz
2625 Collins Ave.,                        Villa Nevarez Carr. 21 #319               4419 North Bay Road
#1401                                     San Juan, PR 00927                        Miami Beach, FL 33140
Miami Beach, FL 33140


Juan Chavez                               Luis G. Mendez Lugo                       Maria L. Serra Collazo
307 Amston Court                          P.O. Box 10525                            1889 Calle Narciso Urb. Santa Maria
Oswego, IL 60543                          Ponce, PR 00732                           San Juan, PR 00927
                             Case 16-20516-AJC     Doc 336        Filed 06/03/19         Page 59 of 60

UBS Ag Stamford Branch/0799 AC Muril       Claudio Alvarez                                  David Stryzewski
Khemchandani                               Calle Salta 2919                                 11411 NE 124th St, STE 255
lntex Complex, LP #524,                    Rosario (2000)                                   Kirkland, WA 98034
Easter Main Road, Red Hill\                Provincia de Santa Fe, Argentina
D’Abadie, Trinidad NA


EMC Health Service Corp                    Sanjiv Matta                                     Jesus E. Palacios
16875 NW 84th Court                        240 Crandon Blvd,                                P.O. Box 394
Miami, FL 33016                            Ste 228                                          Corozal, PR 00783
                                           Key Biscayne, FL 33149


Unlimited Financial Group                  Luis Rivera Lugo                                 Maritza Mercado Nufiez
1608 Bori St., Electonica,                 1575 Munoz Rivera Ave,                           PMB 500
Oficina 217                                PMB 247                                          P.O.Box 2020
San Juan, PR 00927                         Ponce, PR 00717                                  Barceloneta, PR 00617


 Ann K. Hornsby                            Antonia Mantooth                                 Dementeria Ann Clinton
 4772 Charlie Hipp Road                    704 Green Brook Drive                            2024 W. 15th Street, Ste. F
 Charlotte, NC 28214                       Allen, TX 750002                                 Plano, TX 75075-7364



 Elizabeth Lopez                           Grace E. Lambert                                 Lee Douglass
 P.O. Box 209                              16794 Santanella Street                          1250 W. Pioneer Pkwy., Apt. 3412
 Pomerene, AZ 85627                        San Diego, CA 92127                              Arlington, TX 76013-8210



 Lezell Seago                              James C. and Roberta Wagner                      Joe Meals
 118 Wood Creek Drive                      2711 148th Street, S.W.                          P.O. Box 249
 Piedmont, SC 29673                        Lynnwood, WA 8087-5803                           Paradise, TX 76073



 Joseph Stapleton                          Richard Lee Hornsby, Jr.                         Robert E. Knipp
 6630 Pleasant Oaks Circle                 4772 Charlie Hipp Road                           7718 Beacon Avenue S.
 Charlotte, NC 28216-1329                  Charlotte, NC 28214                              Seattle, WA 98118



 Roland Gary Jones on behalf of            Providence Investment Management                 Providence Holdings International, Inc.
 Integrated Performance Optimization       and Providence Investment Funds                  c/o Allan Serchay (Registered Agent)
 Jones & Associates                        Administration Mgrs. -Deloitte LLP               5300 33rd Avenue, #117
 1325 Avenue of the Americas, 28 Fl.       P.O. Box 137, Regency Court, Glategny            Fort Lauderdale, FL 33309
                                           Esplanade, St. Peter Port, Guernsey Channel
 New York, NY 10019                        Islands GY1 3HW

 Providence Bonds II, PLC                  Providence Bonds, PLC                            AB 10 Financial, Inc.
 6th Floor 60 Gracechurch Street,          6th Floor 60 Gracechurch Street,                 c/o The Corporation Trust Co., RA
 London, United Kingdom EC3V 0HR           London, United Kingdom EC3V 0HR                  1209 Orange Street
                                                                                            Wilmington, DE 19801


 Bank of America, N.A.                     Bank of America, N.A.                            Bank of New York Mellon
 c/o CT Corporation System, RA             100 North Tryon Street                           222 Liberty Street
 1200 South Pine Island Road               Charlotte, NC 28255                              New York, NY 10286
 Plantation, FL 33324
                    Case 16-20516-AJC   Doc 336     Filed 06/03/19      Page 60 of 60


Providence Global Limited        Providence Investment Funds PCC Ltd.     Providence Investment Management
PO Box 268                       PO Box 268                               International Limited
Mill Court La Charroterie        Mill Court La Charroterie,               PO Box 268
St Peter Port GUERNSEY GY1 3QZ   St Peter Port GUERNSEY GY1 3QZ           Mill Court La Charroterie,
                                                                          St Peter Port GUERNSEY GY1 3QZ
